 

$20,000,000 MULTI-DRAW TERM LOAN FACILITY

CREDIT AGREEMENT

Dated as of September 30, 2013

by and among




 

HARRIS & HARRIS GROUP, INC.,
as Borrower,





 

ORIX CORPORATE CAPITAL INC.,
as Administrative Agent,

 


and


THE OTHER LENDERS PARTY HERETO FROM TIME TO TIME
as Lenders

 

 

 

 

TABLE OF CONTENTS

 



ARTICLE I THE CREDITS 1 1.1. Amounts and Terms of Commitments 1 1.2. Notes 1
1.3. Interest 3 1.4. Loan Accounts 3 1.5. Procedure for Borrowing 3 1.6.
Optional Prepayments of Loans and Commitment Reductions 4 1.7. Mandatory
Prepayments of Loans and Commitment Reductions 5 1.8. Fees/Prepayment Premium 6
1.9. Payments by Borrower 6 1.10. Payments by the Lenders to Agent; Settlement 8
ARTICLE II CONDITIONS PRECEDENT 9 2.1. Conditions of Initial Loans 9 2.2.
Conditions to All Borrowings 11

ARTICLE III REPRESENTATIONS AND WARRANTIES

12 3.1. Corporate Existence and Power 13 3.2. Corporate Authorization; No
Contravention 13 3.3. Governmental Authorization 14 3.4. Binding Effect 14 3.5.
Litigation 14 3.6. No Default 14 3.7. ERISA Compliance 15 3.8. Use of Proceeds;
Margin Regulations 15 3.9. Title to Properties 15 3.10. Taxes 16 3.11. Financial
Condition 16 3.12. Environmental Matters 16 3.13. Intentionally Omitted 17 3.14.
Regulated Entities; Investment Company Act 17 3.15. Solvency 17 3.16. Labor
Relations 18 3.17. Copyrights, Patents, Trademarks and Licenses, etc. 18 3.18.
Subsidiaries; Portfolio Companies 18 3.19. Brokers’ Fees; Transaction Fees 19
3.20. Insurance 19 3.21. Material Agreements 19 3.22. Full Disclosure 19 3.23.
Foreign Assets Control Regulations and Anti-Money Laundering 20 3.24. Eligible
Assets 20 ARTICLE IV AFFIRMATIVE COVENANTS 20 4.1. Financial Statements 20 4.2.
Certificates; Other Information 21

 



-i-

 

 

4.3. Notices 23 4.4. Preservation of Corporate Existence, Etc. 24 4.5.
Maintenance of Property 25 4.6. Insurance 25 4.7. Payment of Obligations 25 4.8.
Compliance with Laws 26 4.9. Inspection of Property and Books and Records 26
4.10. Use of Proceeds 26 4.11. Solvency 27 4.12. Further Assurances 27 4.13.
Wholly Owned Subsidiaries 28 4.14. BDC Status 28 4.15. Depositary and Other
Deposit Accounts 28 ARTICLE V NEGATIVE COVENANTS 28 5.1. Limitation on Liens 28
5.2. Disposition of Assets 30 5.3. Consolidations and Mergers 31 5.4. Loans and
Investments 31 5.5. Limitation on Indebtedness 32 5.6. Transactions with
Affiliates 33 5.7. Use of Proceeds 33 5.8. Contingent Obligations 33 5.9.
Compliance with ERISA 34 5.10. Restricted Payments 34 5.11. Change in Business
35 5.12. Change in Structure 35 5.13. Accounting Changes 35 5.14. No Negative
Pledges 35 5.15. OFAC 36 5.16. No Investments in Portfolio Companies of ORIX; No
Employment Solicitation 36 5.17. Investment and Valuation Policy 36 ARTICLE VI
FINANCIAL COVENANTS 36 6.1. Unrestricted Cash 37 6.2. Net Asset Value Coverage
Ratio 37 ARTICLE VII EVENTS OF DEFAULT 37 7.1. Event of Default 37 7.2. Remedies
40 7.3. Rights Not Exclusive 41 ARTICLE VIII AGENCY 41 8.1. Appointment and
Authority 41 8.2. Rights as a Lender 41 8.3. Exculpatory Provisions 42 8.4.
Reliance by Agent 42

 



-ii-

 

 

8.5. Delegation of Duties 43 8.6. Resignation of Agent 43 8.7. Non-Reliance on
Agent and Other Lenders 44 8.8. Intentionally omitted 44 8.9. Agent May File
Proofs of Claim 44 8.10. Collateral and Guarantee Matters 45 8.11. Actions by
Individual Lenders 45 ARTICLE IX MISCELLANEOUS 46 9.1. Amendments and Waivers 46
9.2. Notices; Electronic Communication 47 9.3. No Waiver; Cumulative Remedies 48
9.4. Expenses; Indemnity; Damage Waiver 48 9.5. Marshaling; Payments Set Aside
50 9.6. Successors and Assigns; Participations and Assignments 50 9.7.
Confidentiality 55 9.8. Adjustments; Set-Off 55 9.9. Notification of Addresses,
Lending Offices, Etc. 56 9.10. Counterparts; Integration; Effectiveness;
Electronic Execution 57 9.11. Severability 57 9.12. Captions 57 9.13.
Independence of Provisions 57 9.14. Interpretation 57 9.15. No Third Parties
Benefited 58 9.16. Governing Law; Jurisdiction; Etc. 58 9.17. WAIVER OF JURY
TRIAL 59 9.18. ENTIRE AGREEMENT; RELEASE 59 9.19. Press Releases and Related
Matters 59 9.20. USA PATRIOT Act Notice 59 9.21. No Advisory or Fiduciary
Responsibility 60 ARTICLE X TAXES AND YIELD PROTECTION 60 10.1. Taxes 60 10.2.
Increased Costs 62 10.3. Certificates of Lenders 63 10.4. Mitigation
Obligations; Replacement of Lenders 63 ARTICLE XI DEFINITIONS 64 11.1. Defined
Terms 64 11.2. Other Interpretive Provisions 80 11.3. Accounting Principles 81



 

-iii-

 





 



SCHEDULES

 

Schedule 1.1 Term Loan Commitments Schedule 2.1(d) Closing Date Loan Documents
Schedule 2.1(h) Liability Insurance Policies Schedule 2.1(i) Material Agreements
Schedule 3.2 Capitalization Schedule 3.5 Litigation Schedule 3.7 ERISA Schedule
3.17 Intellectual Property Schedule 3.18(a) Subsidiaries Schedule 3.18(b)
Portfolio Companies and Investments Schedule 3.19 Brokers’ Fees; Transaction
Fees Schedule 3.21 Material Agreements Schedule 5.1 Liens Schedule 5.5
Indebtedness Schedule 5.8 Contingent Obligations Schedule 11.1 Prior
Indebtedness

 

EXHIBITS

 

Exhibit 2.1(m) Solvency Certificate Exhibit 4.2(b) Compliance Certificate
Exhibit 4.2(c) Net Asset Valuation Certificate Exhibit 5.4 Form of Intercompany
Note Exhibit 11.1(a) Assignment and Assumption Exhibit 11.1(b) Notice of
Borrowing Exhibit 11.1(c) Form of Term Note

 

ANNEXES

 

Annex I Net Asset Value Definitions Annex II Investment Policy of Borrower



 

-iv-

 

CREDIT AGREEMENT

 

 

This CREDIT AGREEMENT (including all exhibits and schedules hereto, as the same
may be amended, supplemented, modified and/or restated from time to time, this
“Agreement”) is entered into as of September 30, 2013, by and among HARRIS &
HARRIS GROUP, INC., a New York corporation (the “Borrower”), ORIX Corporate
Capital Inc., a Delaware corporation, as administrative agent (“Agent”) for the
lenders from time to time party to this Agreement (collectively, the “Lenders”
and, individually, a “Lender”) and for itself as a Lender, and the Lenders.

 

W I T N E S S E T H:

 

WHEREAS, Borrower has requested, and the Lenders have agreed to make available
to Borrower, term loans upon and subject to the terms and conditions set forth
in this Agreement;

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:

 

ARTICLE I
THE CREDITS

 

1.1.            Amounts and Terms of Commitments.

 

Each Lender severally and not jointly agrees, on the terms and conditions
hereinafter set forth, to make term loans to Borrower (each such loan, a “Loan”
and, collectively, the “Loans”) from time to time on any Business Day during the
period from the Closing Date to the Termination Date, in an aggregate principal
amount not to exceed at any time outstanding the amount set forth opposite such
Lender’s name in Schedule 1.1 (such amount, as the same may be reduced from time
to time pursuant to Section 1.7(c) hereof or as a result of one or more
assignments pursuant to Section 9.6, being referred to herein as such Lender’s
“Term Loan Commitment”), it being understood that the sum of all Loans and all
remaining Term Loan Commitments of all Lenders hereunder shall not exceed
$20,000,000. Amounts borrowed under this Section 1.1 (a) which are repaid may
not be reborrowed and (b) shall reduce the Term Loan Commitments.

 

1.2.            Notes.

 

At the request of any Lender, the Loans made by each Lender shall be evidenced
by a Note payable to such Lender in an amount equal to such Lender’s Term Loan
Commitment.

 

1.3.            Interest.

 

(a)                Subject to Sections 1.3(c) and 1.3(d), each Loan shall bear
interest on the outstanding principal amount thereof from the date when made at
a rate per annum equal to, at the election of Borrower, either: (i) 10% per
annum payable in cash or (ii) 13.5% per annum payable in any combination elected
by Borrower of (x) cash and (y) in-kind (“PIK Interest”).

 

 

 

(b)               Each determination of interest by Agent shall be conclusive
and binding on Borrower and the Lenders in the absence of demonstrable error.
Computations of interest payable on Loans under this Agreement and fees referred
to in Section 1.8 and the Fee Letter shall be made on the basis of a 360-day
year and actual days elapsed (but in no event more than 360 days). Interest and
fees shall accrue during each period during which interest or such fees are
computed from the first day thereof to but excluding the last day thereof.

 

(c)                Accrued interest (other than PIK Interest) on each Loan shall
be paid in cash in arrears on each Interest Payment Date for such Loan; provided
in the event of any repayment or prepayment of any Loan, accrued interest on the
principal amount repaid or prepaid shall be payable in cash on the date of such
repayment or prepayment (including any accrued and unpaid PIK Interest). Accrued
PIK Interest on each Loan shall be added to the outstanding principal amount of
such Loan on each Interest Payment Date for such Loan without any further action
on the part of Agent, any Lender or any Loan Party, and such increased principal
amount of the applicable Loan shall thereafter be deemed principal of such Loan
and bear interest from such date.

 

(d)               At the election of Agent or the Required Lenders while any
Event of Default exists (or automatically while any Event of Default under
Section 7.1(f) or 7.1(g) exists), Borrower shall pay interest on the Obligations
from the date of occurrence of and during the continuance of such Event of
Default, at a rate equal to 18% per annum payable in cash. All such interest
shall be payable on demand of Agent or the Required Lenders.

 

(e)                No agreements, conditions, provisions or stipulations
contained in this Agreement or any other instrument, document or agreement
between Borrower and Agent or any Lender or default of Borrower, or the exercise
by Agent or any Lender of the right to accelerate the payment of the maturity of
principal and interest, or to exercise any option whatsoever contained in this
Agreement or any other Loan Document, or the arising of any contingency
whatsoever, shall entitle any Lender to contract for, charge, or receive, in any
event, consideration for the use, forbearance or detention of money at a rate
exceeding the maximum rate of interest permitted by applicable state or federal
law in effect from time to time (hereinafter “Maximum Legal Rate”). In no event
shall Borrower be obligated to pay interest at any rate exceeding such Maximum
Legal Rate and all agreements, conditions or stipulations, if any, which may in
any event or contingency whatsoever operate to bind, obligate or compel Borrower
to pay a rate of interest exceeding the Maximum Legal Rate, shall be without
binding force or effect, at law or in equity, to the extent only of the excess
of interest determined at a rate over such Maximum Legal Rate. In the event any
interest is contracted for, charged or received at any rate in excess of the
Maximum Legal Rate (“Excess”), Borrower acknowledges and stipulates that any
such contract, charge, or receipt shall be the result of an accident and bona
fide error, and that any Excess received by any Lender shall be applied, first,
to reduce the Obligations (other than principal); second, to reduce the
principal then unpaid hereunder; and third, returned to Borrower, it being the
intention of the parties hereto not to enter at any time into a usurious or
otherwise illegal relationship. By the execution of this Agreement, Borrower
covenants that (i) the credit or return of any Excess shall constitute the
acceptance by Borrower of such Excess, and (ii) Borrower shall not seek or
pursue any other remedy, legal or equitable, against Agent or any Lender, based
in whole or in part upon the contracting for, charging or receiving of any
interest in excess of the maximum authorized or the receiving of any interest in

 

-2-

 

excess of the maximum authorized by applicable law. To the extent applicable and
permitted by applicable law, for the purpose of determining whether or not any
Excess has been contracted for, charged or received by Agent or any Lender, all
interest at any time contracted for, charged or received by Agent and any Lender
in connection with this Agreement shall be amortized, prorated, allocated and
spread in equal parts during the full stated term of this Agreement and
otherwise as provided in Tex. Fin Code section 306.004 (or the successor(s)
thereof). If, as a result of any circumstances whatsoever, fulfillment of any
provision hereof or of any related agreement, at the time performance of such
provision shall be due, shall involve transcending the limit of validity
prescribed by applicable usury law, then, ipso facto, the obligation to be
fulfilled shall be reduced to the limit of such validity.

 

(f)                Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any Insolvency Proceeding by or against Borrower or any
Subsidiary of Borrower.

 

1.4.            Loan Accounts.

 

The Agent, on behalf of the Lenders, shall record on its books and records the
amount of each Loan made, the interest rate applicable, all payments of
principal and interest thereon, and the principal balance thereof from time to
time outstanding. The Agent shall deliver to Borrower on a monthly basis a loan
statement setting forth such record for the immediately preceding month. Such
record shall, absent demonstrable error, be conclusive evidence of the amount of
the Loans made by the Lenders to Borrower and the interest and payments thereon.
Any failure to so record or any error in doing so, or any failure to deliver
such loan statement shall not, however, limit or otherwise affect the obligation
of Borrower hereunder (and under any Note) to pay any amount owing with respect
to the Loans.

 

1.5.            Procedure for Borrowing.

 

(a)                Each Borrowing shall be made upon Borrower’s irrevocable
written notice delivered to Agent in the form of a Notice of Borrowing, which
notice must be received by Agent prior to 5:00 p.m. (Dallas, Texas time) on the
date which is five (5) Business Days prior to the requested Borrowing date of
each Borrowing; provided that, if the date of such Borrowing is the Closing
Date, such Notice of Borrowing must be received by Agent prior to 1:00 p.m.
(Dallas, Texas time) on the Closing Date, and provided, further, that with
respect to Borrowings after the Closing Date, Borrower may give notice of the
requested Borrowing to Agent by telephone call, with such notice confirmed not
later than the following Business Day by hand delivery, facsimile or electronic
mail to Agent of a signed Notice of Borrowing. Such Notice of Borrowing shall
specify:

 

(i)                 the amount of the Borrowing (which shall be in an aggregate
minimum principal amount of $1,000,000 and multiples of $1,000,000 in excess
thereof);

 

(ii)               a written description in form and substance acceptable to
Agent in its Permitted Discretion detailing proposed use of the proceeds of the
Borrowing, such use to be in compliance with this Agreement, including, but not
limited to Section 2.2(g), Section 4.10 and Section 5.4(d); and

 

-3-

 

(iii)             the requested Borrowing date, which shall be a Business Day.

 

(b)               Upon receipt of the Notice of Borrowing, Agent will promptly
notify each Lender with a Commitment affected thereby of such Notice of
Borrowing and of the amount of such Lender’s Commitment Percentage of the
Borrowing.

 

(c)                Upon satisfaction or waiver of the conditions precedent to
Borrowings specified in Sections 2.1 and 2.2 (as applicable), the Agent shall
make the proceeds of such Loans available to Borrower on the requested date of
such Borrowing by causing an amount of same day funds in dollars equal to, the
proceeds of each requested Borrowing will be made available to Borrower by Agent
by wire transfer (or ACH transfer) of such amount to Borrower pursuant to the
wire transfer instructions specified on the signature page hereto, unless Agent
is otherwise directed in writing by Borrower.

 

1.6.            Optional Prepayments of Loans and Commitment Reductions.

 

(a)                Borrower may at any time upon at least two (2) Business Days’
prior written notice to Agent, prepay the Loans, in whole or in part in an
amount greater than or equal to $100,000, without penalty or premium except as
provided in Section 1.8(d). Optional partial prepayments of Loans shall be
applied in the manner set forth in Section 1.7(c). Optional partial prepayments
of Loans in amounts less than $100,000 shall not be permitted (other than in
connection with a prepayment in full of all outstanding Loans).

 

(b)               Extent as permitted pursuant to this clause (b), the notice of
any prepayment shall not thereafter be revocable by Borrower, and Agent will
promptly notify each Lender thereof and of such Lender’s Commitment Percentage
of such prepayment. The payment amount specified in such notice shall be due and
payable on the date specified therein; provided that a notice of prepayment
delivered by Borrower may state that such notice is conditioned upon the
effectiveness of other transactions, in which case such notice may be revoked or
delayed by Borrower (by notice to the Agent on or prior to the specified
effective date) if such condition is not satisfied. Together with each
prepayment under this Section 1.6, Borrower shall pay any amounts required
pursuant to Section 1.8(c) and (d).

 

(c)                Borrower may at any time upon at least two (2) Business Days’
prior written notice to Agent, terminate, or from time to time reduce, the
Aggregate Term Loan Commitment, without penalty except as provided in
Section 1.8(d), provided that each reduction of the Term Loan Commitments shall
be in an amount that is $500,000 (or, if less, the entire remaining amount of
the Aggregate Term Loan Commitment) or a larger multiple of $100,000 in excess
thereof.

 

(d)               Extent as permitted pursuant to this clause (d), the notice of
any election to terminate or reduce the Aggregate Term Loan Commitment shall
specify such election and the effective date thereof, and such notice shall not
thereafter be revocable by Borrower, and Agent will promptly notify each Lender
thereof and of such Lender’s ratable share of such termination or reduction;
provided that a notice of termination or reduction delivered by Borrower may
state that such notice is conditioned upon the effectiveness of other
transactions, in which case such

 

-4-

 

notice may be revoked or delayed by Borrower (by notice to the Agent on or prior
to the specified effective date) if such condition is not satisfied.

 

(e)                Any termination or reduction of the Aggregate Term Loan
Commitment shall be permanent. Each reduction of the Aggregate Term Loan
Commitment shall be made ratably among the Lenders in accordance with their
respective Term Loan Commitments.

 

1.7.            Mandatory Prepayments of Loans and Commitment Reductions.

 

(a)              Portfolio Dispositions. If any Loan Party shall at any time or
from time to time make:

 

(i)               a Portfolio Disposition if a Tier 2 Key Man Event has occurred
and is continuing,

 

(ii)             a Portfolio Disposition if an Event of Default has occurred and
is continuing, or

 

(iii)            any other Portfolio Disposition; provided that no prepayment
shall be required pursuant to this clause (iii) if, solely with respect to this
clause (iii), Borrower’s Market Value Coverage Ratio was greater than or equal
to 3.00 to 1.00 as of the Business Day prior to the date proceeds of such
disposition were received;

 

then

 

(I)    Borrower shall promptly notify Agent of such proposed Portfolio
Disposition (including the amount of the approximate Net Proceeds to be received
by the Loan Parties in respect thereof) and

 

(II)   promptly upon receipt by any Loan Party of the Net Proceeds of such
Portfolio Disposition, Borrower shall deliver, or cause to be delivered, such
Net Proceeds to Agent for distribution to the Lenders as a prepayment of the
Loans, which prepayment shall be applied in accordance with Section 1.7(c)
hereof; provided, any prepayment required to be made pursuant to clause (iii)
above shall only be required to the extent of Net Proceeds up to the amount
necessary such that after giving effect to such prepayment, the Borrower’s
Market Value Coverage Ratio is not less than 3.00 to 1.00.

 

(b)             Change of Control. Borrower shall prepay the entire aggregate
outstanding principal balance of the Loans, all accrued and unpaid interest
thereon, and all then due and payable fees, expenses and other amounts or
obligations outstanding hereunder or under the Loan Documents on the date of a
Change of Control.

 

(c)              Application of Prepayments. Any prepayments pursuant to Section
1.6 or this Section 1.7 shall be applied in payment of the Loans and as a
permanent reduction of the Aggregate Term Loan Commitment, in which event the
Term Loan Commitment of each Lender shall automatically and permanently be
reduced by an amount equal to such Lender’s ratable share of the aggregate of
principal repaid, effective as of the earlier of the date that such prepayment
is made or the date by which such prepayment is due and payable hereunder.

 

-5-

 

Together with each prepayment under this Section 1.7, Borrower shall pay any
amounts required pursuant to Section 1.8(d).

 

1.8.            Fees/Prepayment Premium.

 

(a)             Fees. Borrower shall pay to Agent, for Agent’s own account, the
fees in the amounts and at the times set forth in the Fee Letter.

 

(b)             Draw Fees. Concurrently with the disbursement of any Borrowing
hereunder, Borrower shall pay to Agent, for the ratable benefit of the Lenders
funding such Borrowing, a fee (the “Draw Fee”) in an aggregate amount equal to
the amount of such Borrowing multiplied by one percent (1.0%), such fee to be
payable to the Agent out of the proceeds of such Borrowing.

 

(c)             Unused Commitment Fee. Borrower shall pay to Agent, for the
ratable benefit of the Lenders (other than Defaulting Lenders) having Term Loan
Commitments, a fee (the “Unused Commitment Fee”) in an amount equal to the
product of:

 

(i)              the Aggregate Term Loan Commitment (minus the Term Loan
Commitments of each Defaulting Lender for so long as such Lender is a Defaulting
Lender), less

 

(ii)             the average daily balance of all Loans outstanding during the
calendar quarter ending on the payment dates specified below, multiplied by one
percent (1.0%) per annum, such fee to be payable quarterly in arrears on the
last Business Day of each March, June, September and December. The Unused
Commitment Fee provided in this Section 1.8(c) shall accrue at all times from
and after mutual execution and delivery of this Agreement until the Termination
Date.

 

(d)             Commitment Reduction Fees. All prepayments of the Loans or
reductions of any Aggregate Term Loan Commitments made or required to be made on
or prior to the third anniversary of the Closing Date shall be subject, without
duplication, to a premium (“Commitment Reduction Fee”) (to be paid to Agent, for
the ratable benefit of the Lenders, as liquidated damages and compensation for
the costs of being prepared to make funds available hereunder with respect to
the Loans) equal to the amount of such prepayment multiplied by (i) five percent
(5.0%), with respect to prepayments or commitment reductions made after the
Closing Date but on or prior to the first anniversary of the Closing Date,
(ii) three percent (3.0%), with respect to prepayments or commitment reductions
made after the first anniversary of the Closing Date but on or prior to the
second anniversary of the Closing Date, and (iii) one percent (1.0%) with
respect to prepayments or commitment reductions made after the second
anniversary of the Closing Date but on or prior to the third anniversary of the
Closing Date. For the avoidance of doubt, no such prepayment premium shall be
required with respect to prepayments or commitment reductions made after the
third anniversary of the Closing Date.

 

1.9.            Payments by Borrower.

 

(a)                Borrower hereby unconditionally promises to pay to Agent for
the account of each Lender the Loans in accordance with the terms hereof. In
addition to the mandatory prepayments made pursuant to Section 1.7, Borrower
shall pay the entire aggregate outstanding

 

-6-

 

principal balance of the Loans, all accrued and unpaid interest thereon, and all
then due and payable fees, expenses and other amounts or obligations outstanding
hereunder or under the Loan Documents, which final payment shall be due and
payable immediately on September 30, 2017 (the “Maturity Date”). All payments
(including prepayments), to be made by Borrower on account of principal,
interest, fees and other amounts required hereunder shall be made without
set-off, recoupment, counterclaim or deduction of any kind, except with respect
to taxes, which shall be governed by Section 10.01, shall except as otherwise
expressly provided herein, be made to Agent (to be applied to the Obligations in
the manner elected by the Agent in its discretion, or during the continuance of
a Waterfall Event, in accordance with Section 1.9(c)) at the address for payment
specified in the signature page hereof in relation to Agent (or such other
address as Agent may from time to time specify in accordance with Section 9.2),
and shall be made in dollars and in immediately available funds, no later than
12:00 p.m. (noon) (Dallas, Texas time) on the date due. Any payment which is
received by Agent later than 12:00 p.m. (noon) (Dallas, Texas time) shall be
deemed to have been received on the immediately succeeding Business Day and any
applicable interest or fee shall continue to accrue. Borrower hereby authorizes
each Lender to make a Loan to pay (i) interest, principal, agent fees,
Commitment Reduction Fees, Draw Fees, and Unused Commitment Fees, in each
instance, on the date due, or (ii) after five (5) days prior notice to Borrower,
other fees, costs or expenses payable by Borrower or any of its Subsidiaries
hereunder or under the other Loan Documents.

 

(b)             If any payment hereunder shall be stated to be due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of interest or fees, as the case may be.

 

(c)             Notwithstanding anything herein or in any other Loan Document to
the contrary, during the continuance of a Waterfall Event, all amounts collected
or received by Agent in respect to the Obligations shall be applied as follows:

 

first, to payment of costs and expenses, including Attorney Costs, of Agent
payable or reimbursable by Borrower under the Loan Documents;

 

second, to payment of costs and expenses, including Attorney Costs, of Lenders
payable or reimbursable by Borrower under this Agreement;

 

third, to payment of all accrued unpaid interest on the Obligations and fees
owed to Agent and Lenders;

 

fourth, to payment of principal of the Obligations required hereunder;

 

fifth, to payment of any other amounts owing constituting Obligations; and

 

sixth, any remainder shall be for the account of and paid to Borrower, its
successors or assigns, or as a court of competent jurisdiction may otherwise
direct.

 

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category;

 

-7-

 

and (ii) each of the Lenders shall receive an amount equal to its pro rata share
of amounts available to be applied pursuant to clauses third, fourth and fifth
above.

 

1.10.        Payments by the Lenders to Agent; Settlement.

 

(a)             As set forth in Section 1.5(b), upon receipt of a Notice of
Borrowing, Agent will promptly notify each Lender of such Lender’s Commitment
Percentage of the Borrowing requested thereby. Each Lender with a Term Loan
Commitment will fund its Commitment Percentage of Borrowings of Loans to Agent
at Agent’s account specified on its signature page hereto, or to such other
account as Agent may designate in writing, no later than 1:00 p.m. (Dallas,
Texas time) on the scheduled Borrowing date.

 

(b)            Unless Agent shall have received notice from a Lender on the
Closing Date or, with respect to each Borrowing after the Closing Date, by 12:00
p.m. Noon (Dallas, Texas time) on the date of any proposed Borrowing, that such
Lender will not make available to Agent as and when required hereunder for the
account of Borrower the amount of such Lender’s Commitment Percentage of the
proposed Borrowing, Agent may assume that each Lender has made such amount
available to Agent in immediately available funds on the applicable Borrowing
date and Agent may (but shall not be so required), in reliance upon such
assumption, make available to Borrower on such date a corresponding amount. If
and to the extent any Lender shall not have made its full amount available to
Agent in immediately available funds and Agent in such circumstances has made
available to Borrower such amount, that Lender shall on the next Business Day
following the date of such Borrowing make such amount available to Agent,
together with interest at the Federal Funds Rate for and determined as of each
day during such period. A notice of Agent submitted to any Lender with respect
to amounts owing under this Section 1.10(b) shall be conclusive, absent
demonstrable error. If such amount is so made available, such payment to Agent
shall constitute such Lender’s Loan on the date of Borrowing for all purposes of
this Agreement. If such amount is not made available to Agent on the next
Business Day following the date of such Borrowing, Agent shall notify Borrower
of such failure to fund and, such Lender and, upon demand by Agent, Borrower
severally agree to pay such amount to Agent for Agent’s account, together with
interest thereon for each day elapsed since the date of such Borrowing, at a
rate per annum equal to the interest rate applicable at the time to the Loans
comprising such Borrowing.

 

(c)             The failure of any Lender to make any Loan on any date of
Borrowing shall not relieve any other Lender of any obligation hereunder to make
a Loan on the date of such Borrowing, but no Lender shall be responsible for the
failure of any other Lender to make the Loan to be made by such other Lender on
the date of any Borrowing.

 

(d)            Provided that such Lender has made all payments required to be
made by it under this Agreement, Agent will pay to such Lender, by wire transfer
to such Lender’s account (as specified by such Lender on such Lender’s
respective signature page to this Agreement or the applicable Assignment and
Assumption) such Lender’s Commitment Percentage of principal, interest and
Unused Commitment Fees, in each instance, received by Agent, promptly after
Agent’s receipt thereof.

 

-8-

 

(e)             Unless Agent shall have received notice from Borrower prior to
the date on which any payment is due to the Lenders hereunder that Borrower will
not make such payment in full as and when required hereunder, Agent may assume
that Borrower has made such payment in full to Agent on such date in immediately
available funds and Agent may (but shall not be so required), in reliance upon
such assumption, cause to be distributed to each Lender on such due date an
amount equal to the amount then due such Lender. If Agent pays an amount to a
Lender under this Agreement in the belief or expectation that a related payment
has been or will be received by Agent from Borrower and such related payment is
not received by Agent, Agent shall be entitled to recover such amount from such
Lender, and such Lender shall repay to Agent on demand such amount, together
with interest thereon for each day from the date such amount is distributed to
such Lender until the date such Lender repays such amount to Agent, at the
Federal Funds Rate, without setoff, recoupment, counterclaim or deduction of any
kind. If Agent determines at any time that any amount received by Agent under
this Agreement must be returned to Borrower or paid to any other Person pursuant
to any solvency, fraudulent conveyance or similar law or otherwise, then,
notwithstanding any other term or condition of this Agreement, Agent will not be
required to distribute any portion of such payment to any Lender. In addition,
each Lender will repay to Agent on demand any portion of such amount that Agent
has distributed to such Lender, together with interest thereon at such rate, if
any, as Agent is required to pay to Borrower or such other Person, without
setoff, recoupment, counterclaim or deduction of any kind.

 

ARTICLE II
CONDITIONS PRECEDENT

 

2.1.            Conditions of Initial Loans.

 

The obligation of each Lender to make its initial Loan hereunder is subject to
the condition that Agent shall have received on or before the Closing Date all
of the following, in form and substance reasonably satisfactory to Agent:

 

(a)             Credit Agreement and Notes. This Agreement duly executed by
Borrower, Agent and each of the Lenders, and the Notes, if requested by any
Lender, executed by Borrower;

 

(b)             Secretary’s Certificates; Resolutions; Incumbency. A duly
executed certificate of the Secretary or Assistant Secretary of each Loan Party
which is a party to any Loan Document, certifying:

 

(i)              the names and true signatures of the officers of such Loan
Party authorized to execute and deliver this Agreement, and all other Loan
Documents to be delivered hereunder; and

 

(ii)             copies of the resolutions of the board of directors or other
governing body of such Loan Party approving and authorizing the execution,
delivery and performance, as applicable, by such Loan Party of this Agreement
and the other Loan Documents to be executed or delivered by it hereunder;

 

-9-

 

(c)             Organization Documents and Good Standing. Each of the following
documents:

 

(i)              the Organization Documents of each Loan Party which is a party
to any Loan Document, as such Organization Documents are in effect on the
Closing Date, certified, if and as applicable, by the Secretary of State (or
similar, applicable Governmental Authority) of the state of incorporation or
formation of such Loan Party as of a recent date, and all certified by the
Secretary or Assistant Secretary of such Loan Party as of the Closing Date; and

 

(ii)             a good standing certificate for each Loan Party which is a
party to any Loan Document dated not more than ten (10) days prior to the
Closing Date from the Secretary of State (or similar, applicable Governmental
Authority) of its state of incorporation or formation, as applicable, and, to
the extent requested by Agent or its counsel, each state where such Loan Party
is qualified to do business as a foreign entity as of a recent date;

 

(d)             Collateral Documents; Other Loan Documents. The Collateral
Documents and other Loan Documents listed in Schedule 2.1(d), executed by each
applicable Loan Party and/or any other required Person (other than Agent), as
applicable, in appropriate form for recording, where necessary, together with:

 

(i)              copies of all uniform commercial code financing statements
required to perfect the security interests of Agent, for the benefit of Agent
and the Lenders, granted pursuant to the Collateral Documents, in proper form
for filing;

 

(ii)            uniform commercial code financing statement, federal and state
tax lien, pending litigation and judgment searches as Agent shall have
reasonably requested of the Loan Parties and such other Persons as Agent may
request, and such termination statements, releases or other documents as may be
necessary to confirm that the Collateral is subject to no other Liens in favor
of any Persons (other than Permitted Liens and Liens to be terminated on the
Closing Date); and

 

(iii)            copies of all certificates and instruments representing the
Collateral;

 

(e)             Legal Opinions. A customary legal opinion of (i) Skadden, Arps,
Slate, Meagher & Flom LLP, counsel for the Loan Parties, and (ii) Sandra Matrick
Forman, as General Counsel for the Borrower, each addressed to Agent and the
Lenders, and each in form and substance reasonably satisfactory to Agent;

 

(f)              Payment of Fees. Borrower shall have paid all accrued and
unpaid fees (including, without limitation, the fees described in Section 1.8
hereof), costs (including Attorney Costs of Agent) and expenses, in each case to
the extent then due and payable on the Closing Date;

 

(g)             Financial Statements. Copies of all of the financial statements
referred to in Section 3.11(a), certified on behalf of Borrower by a Responsible
Officer thereof;

 

(h)            Insurance Policies. Standard lenders’ or mortgagees’ (as
applicable) loss payable endorsements in favor of Agent with respect to the
insurance policies or other

 

-10-

 

instruments or documents evidencing insurance coverage on the properties of the
Loan Parties in accordance with Section 4.6 and endorsements to all liability
insurance policies naming Agent as an additional insured thereunder in each case
listed in Schedule 2.1(h);

 

(i)               Material Agreements. Agent shall have received copies of the
agreements listed on Schedule 2.1(i) hereof, certified to be true, complete and
correct by a Responsible Officer of Borrower;

 

(j)               Investment Policy and Valuation Policy. Agent shall have
received copies of the Borrower’s Investment Policy and the Valuation Policy,
each certified to be true, complete and correct by a Responsible Officer of
Borrower;

 

(k)             Prior Indebtedness. A payoff letter from each lender of any
Prior Indebtedness in form and substance reasonably satisfactory to Agent,
together with such uniform commercial code termination statements, releases of
mortgage Liens and other instruments, documents and/or agreements necessary or
appropriate to terminate any Liens in favor of such lenders securing Prior
Indebtedness which is to be paid off substantially concurrently with the initial
funding of the Loans on the Closing Date as Agent may reasonably request, duly
executed and in form and substance reasonably satisfactory to Agent;

 

(l)               No Material Adverse Change. There shall not have occurred any
material adverse change in the financial condition, business, operations or
Properties of the Loan Parties, taken as a whole (excluding in any case a
decline in the net asset value of the Borrower or a change in general market
conditions or values of the Borrower’s Investments in or to any Portfolio
Companies), since December 31, 2012;

 

(m)            Solvency Certificate. A Solvency Certificate, in the form of
Exhibit 2.1(m), executed by a Responsible Officer of Borrower on behalf of
Borrower; and

 

(n)             Subsidiaries. Each Loan Party shall have pledged, to the extent
permitted by law and required by Section 4.12(b), all of the Equity Interests of
each of its Subsidiaries to Agent, for the benefit of Lenders. In addition, each
Loan Party (other than Borrower) shall have unconditionally guaranteed the
payment and performance of the Obligations and, except to the extent provided
for in Sections 4.12 and 4.15 each Loan Party shall have granted to Agent, for
the benefit of Lenders, a perfected, first priority (subject to Permitted Liens)
security interest in the Collateral to secure the Obligations.

 

2.2.            Conditions to All Borrowings.

 

The obligation of each Lender to make any Loan is subject to the satisfaction
(or waiver) of the following conditions precedent on the relevant Borrowing
date:

 

(a)              Notice of Borrowing. The Agent shall have received a Notice of
Borrowing in accordance with Section 1.5;

 

(b)             Continuation of Representations and Warranties. The
representations and warranties made by Borrower contained in this Agreement and
the other Loan Documents shall be true and correct on and as of such Borrowing
date, with the same effect as if made on and as

 

-11-

 

of such Borrowing date, except to the extent such representations and warranties
expressly refer to an earlier date, in which case they shall be true and correct
as of such earlier date;

 

(c)              No Existing Default. No Default or Event of Default shall have
occurred and be continuing on such date or shall result from such Borrowing (or
the application of the proceeds therefrom);

 

(d)             Net Asset Value Coverage Ratio. Agent shall have received a
fully and properly completed Net Asset Valuation Certificate in the form of
Exhibit 4.2(c), certified on behalf of Borrower by a Responsible Officer
evidencing that after giving effect to such Borrowing, Borrower’s Net Asset
Value Coverage Ratio shall not be less than 4.00 to 1.00;

 

(e)              Market Value Coverage Ratio. After giving effect to such
Borrowing, Borrower’s Market Value Coverage Ratio as of the Business Day prior
to the date of the Notice of Borrowing shall not be less than 3.00 to 1.00;

 

(f)              Use of Proceeds. Agent shall have received a certificate
executed by a Responsible Officer of the Borrower certifying that the proceeds
set forth in the Notice of Borrowing shall be used in accordance with Section
4.10 and Section 5.7;

 

(g)              Net Asset Value Coverage Ratio Waiting Period. No Borrowings
shall be made during the five-Business Day period described in Section 6.2;

 

(h)              No Existing Key Man Event. No Tier 1 Key Man Event or Tier 2
Key Man Event shall have occurred and be continuing on such date;

 

(i)               Regulation U Compliance. Simultaneously with the delivery of
the Notice of Borrowing, Agent shall have received a listing of the issuer, date
of purchase, and number of shares of all Margin Stock owned by each Loan Party
as of the date of the Notice of Borrowing and an executed copy of Form FR G-3
referred to in Regulation U and/or any applicable successor or substitute forms,
information, or deliverables required pursuant to any Change in Law; and

 

(j)               Margin Stock Threshold. The aggregate value of Margin Stock
held by the Loan Parties shall not exceed 25% of the value of the total assets
of the Loan Parties either immediately prior to such Borrowing or immediately
following the use of proceeds of the requested Borrowing as contemplated in the
certificate delivered pursuant to clause (f) above.

 

Each Notice of Borrowing submitted by Borrower hereunder shall constitute a
representation and warranty by Borrower hereunder, as of the date of each such
notice or application and as of the date of each Borrowing that the conditions
in Section 2.2 are satisfied.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to Agent and each Lender that the following are
true, correct, and complete:

 

-12-

 

3.1.            Corporate Existence and Power.

 

Each Loan Party:

 

(a)              is a corporation, limited liability company or limited
partnership, as applicable, duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or formation,
as applicable;

 

(b)             has the power and authority and all necessary governmental
licenses, authorizations, consents and approvals to (i) own its assets and carry
on its business in all material respects and (ii) execute, deliver, and perform
its obligations under, the Loan Documents to which it is a party;

 

(c)              is duly qualified as a foreign corporation, limited liability
company or limited partnership, as applicable, and licensed and in good
standing, under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
or license; and

 

(d)             is in compliance with all Requirements of Law;

 

except, in each case referred to in clauses (c) or (d), to the extent that the
failure to do so could not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect.

 

3.2.            Corporate Authorization; No Contravention.

 

(a)              The execution, delivery and performance by Borrower of this
Agreement and by each Loan Party of each Loan Document to which such Person is a
party, have been duly authorized by all necessary corporate or other
organizational action, and do not:

 

(i)               contravene the terms of any of that Person’s Organization
Documents;

 

(ii)              conflict with or result in any material breach or
contravention of, or result in the creation of any Lien (other than Permitted
Liens) under, any document evidencing any material Contractual Obligation to
which such Person is a party or any order, injunction, writ or decree of any
Governmental Authority to which such Person or its Property is subject which
could reasonably be expected to have a Material Adverse Effect; or

 

(iii)             violate any material Requirement of Law in any material
respect.

 

(b)             Schedule 3.2 sets forth the authorized Equity Interests of each
Loan Party as of the Closing Date. All issued and outstanding Equity Interests
of each Loan Party and each of its Wholly Owned Subsidiaries are duly authorized
and validly issued, fully paid, non-assessable, and all Equity Interests owned
by each Loan Party are free and clear of all Liens other than Permitted Liens,
and such securities were issued in compliance with all applicable state and
federal laws concerning the issuance of securities. All of the outstanding
Equity Interests of Borrower’s Subsidiaries are directly or indirectly owned by
Borrower. Except as set forth on Schedule 3.2, there are no pre-emptive or other
outstanding rights, options, warrants,

 

-13-

 

conversion rights or other similar agreements or understandings for the purchase
or acquisition of any shares of capital stock or other Equity Interests of any
Loan Party or any of its Subsidiaries.

 

3.3.            Governmental Authorization.

 

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement, any other Loan Document except
(a) for recordings and filings in connection with the Liens granted to Agent
under the Collateral Documents or exercise of remedies with respect thereto,
(b) those obtained or made on or prior to the Closing Date, and (c) those the
failure of which to obtain or make could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

3.4.            Binding Effect.

 

This Agreement and each other Loan Document to which any Loan Party is a party
constitute the legal, valid and binding obligations of such Loan Party,
enforceable against such Loan Party in accordance with their respective terms,
except as enforceability may be limited by applicable bankruptcy, insolvency, or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles relating to enforceability.

 

3.5.            Litigation.

 

There are no actions, suits, proceedings, claims or disputes pending, or to the
knowledge of any Loan Party, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, against any Loan Party, or any
of its Properties which:

 

(a)             purport to affect or pertain to this Agreement, any other Loan
Document, or any of the transactions contemplated hereby or thereby; or

 

(b)             except as specifically disclosed in Schedule 3.5, could
reasonably be expected to result in equitable relief or monetary judgments,
individually or in the aggregate, which could reasonably be expected to have a
Material Adverse Effect.

 

No injunction, writ, temporary restraining order or other order of any nature
has been issued by any court or other Governmental Authority purporting to
enjoin or restrain the execution, delivery or performance of this Agreement, any
other Loan Document, or directing that the transactions provided for herein or
therein not be consummated as herein or therein provided which could reasonably
be expected to have a Material Adverse Effect.

 

3.6.            No Default.

 

(a)             No Default or Event of Default has occurred and is continuing.

 

-14-

 

(b)             No Loan Party is in default under or with respect to any
Contractual Obligation in any respect which, individually or together with all
such defaults, could reasonably be expected to have a Material Adverse Effect.

 

3.7.            ERISA Compliance.

 

(a)             Schedule 3.7 lists all Qualified Plans and Multiemployer Plans.
Each Loan Party and each ERISA Affiliate thereof is in compliance in all
material respects with all requirements of each Plan, and each Plan complies in
all material respects, and is operated in compliance in all material respects,
with all applicable Requirements of Law. No Loan Party is aware, after due
inquiry, of any item of non-compliance which could potentially result in the
loss of Plan qualification or tax-exempt status, or give rise to a material
excise tax or other penalty imposed by a Governmental Authority. No material
proceeding, claim, lawsuit, and/or investigation is pending concerning any Plan.
All required contributions have been and will be made in accordance with the
provisions of each Qualified Plan and Multiemployer Plan, and with respect to
any Loan Party or any ERISA Affiliate of a Loan Party, there are no and there
have been no material Unfunded Pension Liabilities or Withdrawal Liabilities.

 

(b)             No ERISA Event has occurred or is expected to occur with respect
to any Qualified Plan, Multiemployer Plan, or Plan that results in, or would
reasonably be expected to result in, a Material Adverse Effect.

 

(c)             All members of the Controlled Group currently comply and have
complied in each case in all material respects with the notice and continuation
coverage requirements of Section 4980B of the Code.

 

3.8.            Use of Proceeds; Margin Regulations.

 

(a)             The proceeds of the Loans are intended to be and shall be used
(i) solely for the purposes set forth in and permitted by Section 4.10 and (ii)
in compliance with Section 5.7.

 

(b)             Proceeds of the Loans will not directly or indirectly, violate
or result in a violation of Section 7 of the Securities Exchange Act of 1934, as
amended, or any regulations issued pursuant thereto, including, without
limitation, Regulations T, U, and X of the Board of Governors of the Federal
Reserve System, 12 C.F.R., Chapter II. Borrower’s use of the proceeds of the
Loans will not result in the Loans being a “purpose credit” as defined in 12
C.F.R. Section 221.2.

 

3.9.            Title to Properties.

 

Each Loan Party has good and marketable title in fee simple to, or valid
leasehold interests in, all material real Property, and good and valid title to,
or valid leasehold interests in, all material personal Property (other than
Investments), in each instance, necessary or required to be used by a Loan Party
in the Ordinary Course of Business, except for defects in title that do not
materially interfere with its ability to conduct its business or to utilize such
properties and assets for their intended purposes and where the failure to have
such title could not reasonably be

 

-15-

 

expected to have a Material Adverse Effect. The Property (other than
Investments) of each Loan Party is subject to no Liens, other than Permitted
Liens.

 

3.10.          Taxes.

 

Each Loan Party has filed all Federal and other material tax returns and reports
required to be filed, and has paid all Federal and other material taxes,
assessments, fees and other governmental charges levied or imposed upon it or
its Properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings diligently
prosecuted and for which adequate reserves have been provided in accordance with
GAAP and no notice of a Lien has been filed or recorded. No Loan Party has
received written notice of any proposed tax assessment against any Loan Party
which would, if the assessment were made, either individually or in the
aggregate, have a Material Adverse Effect.

 

3.11.          Financial Condition.

 

(a)    Each of (i) the audited consolidated balance sheet of Borrower and its
Subsidiaries dated December 31, 2012, and the related audited consolidated
statements of income or operations, shareholders’ equity and cash flows for the
fiscal year ended on that date and (ii) the unaudited interim balance sheet of
Borrower and its Subsidiaries dated June 30, 2013 and the related unaudited
consolidated statements of income, shareholders’ equity and cash flows for the
six (6) months then ended:

 

(i)              were prepared in accordance in all material respects with GAAP
consistently applied throughout the respective periods covered thereby, except
as otherwise expressly noted therein, subject to, in the case of the unaudited
interim financial statements, normal year-end adjustments and the lack of
footnote disclosures; and

 

(ii)             present fairly in all material respects the consolidated
financial condition of Borrower and its Subsidiaries as of the dates thereof and
results of operations for the periods covered thereby.

 

(b)             Since December 31, 2012, there has been no Material Adverse
Effect.

 

3.12.          Environmental Matters.

 

(a)             The on-going operations of the Loan Parties comply in all
respects with all Environmental Laws, except those for which non-compliance
would not (if enforced in accordance with applicable law) reasonably be expected
to result in, either individually or in the aggregate, a Material Adverse
Effect.

 

(b)             Each Loan Party has obtained all licenses, permits,
authorizations and registrations required under any Environmental Law
(“Environmental Permits”) and necessary for its Ordinary Course of Business, all
such Environmental Permits are in good standing and in full force and effect,
and each Loan Party is in compliance with all material terms and conditions of
such Environmental Permits, except where the failure to obtain, to maintain in
good standing and in full force and effect, or to be in compliance with such
Environmental Permits would not

 

-16-

 

reasonably be expected to result in material liability to such Loan Party and
could not reasonably be expected to result in, either individually or in the
aggregate, a Material Adverse Effect.

 

(c)              Neither any Loan Party nor any of its present Property or
operations is subject to any outstanding written order from or agreement with
any Governmental Authority, nor are they subject to any judicial or docketed
administrative proceeding, respecting any Environmental Law, Environmental Claim
or Hazardous Material, in each case that would reasonably be expected to result,
either individually or in the aggregate, in a Material Adverse Effect.

 

(d)             There are no Hazardous Materials or other conditions or
circumstances existing with respect to any Property, or arising from operations
prior to the Closing Date, of any Loan Party that would reasonably be expected
to result, either individually or in the aggregate, in a Material Adverse
Effect. In addition, no Loan Party has any underground storage tanks (i) that
are not properly registered or permitted under applicable Environmental Laws, or
(ii) that are leaking or disposing of Hazardous Materials that would reasonably
be expected to result, either individually or in the aggregate, in a Material
Adverse Effect.

 

3.13.          Intentionally Omitted.

 

3.14.          Regulated Entities; Investment Company Act.

 

(a)            Status as Business Development Company. Borrower is an
“investment company” that has elected to be regulated as a “business development
company” within the meaning of the Investment Company Act.

 

(b)             Compliance with Investment Company Act. The business and other
activities of each Loan Party and its Subsidiaries, including the making of the
Loans hereunder, the application of the proceeds and repayment thereof by Loan
Parties and the consummation of the transactions contemplated by the Loan
Documents do not result in a material violation or breach of the provisions of
the Investment Company Act or any rules, regulations or orders issued by the
SEC, in each case, that are applicable to the Loan Parties and their
Subsidiaries.

 

(c)             Investment Policy. Borrower is in compliance with its Investment
Policy delivered to the Agent and the Lenders prior to the Closing Date, except
to the extent that the failure to so comply could not reasonably be expected to
result in a Material Adverse Effect.

 

(d)             Other Regulations. No Loan Party or any of their Subsidiaries
are subject to regulation under the Federal Power Act, the Interstate Commerce
Act, any state public utilities code, or any other Federal or state statue or
regulation that would prevent such Loan Party from incurring Indebtedness as
contemplated by this Agreement.

 

3.15.          Solvency.

 

On the Closing Date, after giving effect to the transactions contemplated by
this Agreement and the initial funding of the Loans on such date, Borrower and
each other Loan Party, individually, is and the Loan Parties, on a consolidated
basis, are, Solvent.

 

-17-

 

3.16.          Labor Relations.

 

There are no strikes, lockouts or other labor disputes against any Loan Party
or, to Borrower’s knowledge, threatened against any Loan Party, in any case
which could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect, and no significant unfair labor practice
complaint is pending against any Loan Party or, to the knowledge of Borrower,
threatened against any Loan Party before any Governmental Authority in any case
which could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

 

3.17.          Copyrights, Patents, Trademarks and Licenses, etc.

 

Schedule 3.17 identifies all material United States and foreign patents,
trademarks, service marks, trade names, domain names, websites, programming
codes and copyrights, whether registered or unregistered, and all material
registrations and applications for registration thereof and all licenses
thereof, owned or held by any Loan Party on the Closing Date, and identifies the
jurisdictions in which such registrations and applications have been filed.
Except as otherwise disclosed in Schedule 3.17, as of the Closing Date, the Loan
Parties are the sole beneficial owners of, or have the right to use, free from
any restrictions, claims, rights, encumbrances or burdens, the intellectual
property identified on Schedule 3.17 and all other processes, designs, formulas,
computer programs, computer software packages, trade secrets, inventions,
product manufacturing instructions, technology, research and development,
know-how and intellectual property that are necessary for the operation of the
Loan Parties’ businesses as being operated on the Closing Date. Each patent,
trademark, service mark, trade name, copyright and license listed on Schedule
3.17 is in full force and effect except to the extent the failure to be in
effect will not and could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect. To the knowledge of
Borrower, as of the Closing Date, (a) except as set forth in Schedule 3.17, none
of the present or contemplated products or operations of any Loan Party
infringes any patent, trademark, service mark, trade name, copyright, license of
intellectual property or other right owned by any other Person, and (b) there is
no pending or, to Borrower’s knowledge, threatened claim or litigation against
or affecting any Loan Party contesting the right of any of them to manufacture,
process, sell or use any such product or to engage in any such operation except
for claims and/or litigation referred to in this clause (b) which will not and
could not reasonably be expected to have a Material Adverse Effect. None of the
trademark registrations set forth on Schedule 3.17 is an “intent-to-use”
registration. No trademark identified on Schedule 3.17 is necessary for the
operation of the Loan Parties’ businesses as being operated on the Closing Date
and the failure of any such trademark to be in effect after the Closing Date
will not and could not reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect.

 

3.18.          Subsidiaries; Portfolio Companies.

 

(a)              As of the Closing Date, no Loan Party has any Subsidiaries or
any direct or indirect equity investment in any other Person other than those
specifically disclosed in Schedule 3.18(a).

 

-18-

 

(b)             Set forth in Schedule 3.18(b) is a complete and correct list of
all Investments held by each Loan Party and its Subsidiaries on the Closing Date
and, for each such Investment, (i) the identity of the Person holding such
Investment and (ii) the nature of such Investment. Except as specifically
disclosed in Schedule 3.18(b), each Loan Party and its Subsidiaries owns, free
and clear of all Liens (other than Permitted Liens), all such Investments.

 

3.19.          Brokers’ Fees; Transaction Fees.

 

No Loan Party has any obligation to any Person in respect of any finder’s,
broker’s or investment banker’s fee in connection with the transactions
contemplated hereby, other than as set forth on Schedule 3.19 hereto. In no
event shall Agent or any Lender be liable for any fees or amounts described in
this Section.

 

3.20.          Insurance.

 

The Loan Parties and their respective Properties are insured with financially
sound and reputable insurance companies which are not Affiliates of any such
Person, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies of similar size engaged in similar businesses
and owning similar Properties in localities where such Loan Parties operate. A
true and complete listing of such insurance as of the Closing Date, including
issuers, coverages, and deductibles, has been provided to Agent.

 

3.21.          Material Agreements.

 

(a)             Schedule 3.21 hereto sets forth as of the Closing Date all
material agreements and contracts to which any Loan Party is a party or is bound
as of the date hereof and not listed in the most recent Form 10-K of the
Borrower filed with the SEC. No Loan Party is subject to any charter or other
corporate restriction that could reasonably be expected to have a Material
Adverse Effect.

 

(b)             All consents for the execution, delivery and performance by the
Loan Parties of the Loan Documents as of the Closing Date required under all
material agreements and contracts set forth on Schedule 3.21 or in the most
recent Form 10-K of the Borrower filed with the SEC have been obtained by the
Loan Parties.

 

(c)              As of the Closing Date, all agreements and contracts set forth
on Schedule 3.21 or in the most recent Form 10-K of the Borrower filed with the
SEC (i) have been duly executed and delivered by, and constitute the legal,
valid and binding obligation of the Loan Parties, enforceable against such Loan
Parties in accordance with its terms, except to the extent that their
enforceability may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar Requirements of Law affecting the
enforcement of creditors’ right and to general equitable principles, (ii) are in
full force and effect and (iii) except as disclosed to Agent in writing, have
not been amended or modified in any manner.

 

3.22.           Full Disclosure.

 

None of the statements contained in any exhibit, report, statement or
certificate (other than projections or budgets) furnished by or on behalf of any
Loan Party in connection

 

-19-

 

with the Loan Documents (including the offering and disclosure materials, if
any, delivered by or on behalf of the Loan Parties to the Lenders prior to the
Closing Date) when taken together, as a whole, with the Borrower’s public
filings, contains any untrue statement of a material fact or omits any material
fact required to be stated therein or necessary to make the statements made
therein, in light of the circumstances under which they are made, not misleading
in any material respect as of the time when made or delivered. All projections
and budgets delivered to Agent and Lenders are based on good faith estimates and
assumptions believed by Borrower to be reasonable as of the date of the
applicable projections or assumptions. Each Loan Party has disclosed to the
Lenders all matters not otherwise disclosed in the Borrower’s public filings and
known to it that, as of the Closing Date, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.

 

3.23.           Foreign Assets Control Regulations and Anti-Money Laundering.

 

(a)             OFAC. No Loan Party (i) is a person whose property or interest
in property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)), (ii) engages in any dealings or transactions prohibited by
Section 2 of such Executive Order, or is otherwise associated with any such
person in any manner violative of Section 2, or (iii) is a person on the list of
Specially Designated Nationals and Blocked Persons or subject to the limitations
or prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.

 

(b)             Patriot Act. Each Loan Party is in compliance, in all material
respects, with the Patriot Act. No part of the proceeds of the Loans will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

3.24.          Eligible Assets.

 

Each asset included as an Eligible Asset (as defined in Annex I hereto) under
clause (I) or clause (II) of such definition is an Unrestricted Asset (as
defined in Annex I hereto).

 

ARTICLE IV
AFFIRMATIVE COVENANTS

 

Borrower covenants and agrees that, so long as any Lender shall have any
Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid or unsatisfied, unless the Agent and the Required
Lenders waive compliance in writing:

 

4.1.            Financial Statements.

 

Borrower shall maintain, and shall cause each other Loan Party to maintain, a
system of accounting established and administered in accordance with sound
business practices

 

-20-

 

to permit the preparation of financial statements in conformity with GAAP
(provided that interim financial statements shall not be required to have
footnote disclosure and are subject to normal year-end adjustments). Borrower
shall deliver to Agent and each Lender in form and detail reasonably
satisfactory to Agent:

 

(a)             as soon as available, but not later than one hundred and
twenty-one (121) days after the end of each fiscal year, a copy of the audited
consolidated and consolidating balance sheets of Borrower and its Subsidiaries
as at the end of such year and the related consolidated and consolidating
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, and accompanied by the unqualified opinion of any “Big
Four” or other nationally-recognized independent public accounting firm
reasonably acceptable to Agent which report shall state that such consolidated
financial statements present fairly in all material respects the financial
position for the periods indicated in conformity with GAAP applied on a basis
consistent with prior years; and

 

(b)             as soon as available, but not later than forty-six (46) days
after the end of each fiscal quarter, a copy of the unaudited consolidated and
consolidating balance sheets of Borrower and its Subsidiaries, and the related
consolidated and consolidating statements of income, shareholders’ equity and
cash flows as of the end of such quarter, for the portion of the fiscal year
then ended and for the immediately preceding twelve months, setting forth, in
each case, comparative figures for the related periods in the prior fiscal year.

 

(c)              Agent and each Lender agree that, to the extent the Borrower’s
Form 10-Q and Form 10-K filed with the SEC contain the information required to
be delivered pursuant to Section 4.1(a) and Section 4.1(b), Borrower may satisfy
Section 4.1(a) and Section 4.1(b) by delivering a copy of such report via e-mail
in accordance with Section 9.2 to the Agent and each Lender by the close of the
Business Day following when such report is filed with the SEC.

 

4.2.            Certificates; Other Information.

 

Borrower shall furnish to Agent and each Lender:

 

(a)              as part of the annual financial statements referred to in
Section 4.1(a) above, copies of the notes to such financial statements, audited
by the Borrower’s independent certified public accountant, confirming the
Borrower’s compliance with Section 6.1 and the absence of any Default or Event
of Default, except as specified in such notes;

 

(b)            concurrently with the delivery of the financial statements
referred to in Section 4.1(a) and 4.1(b) above, a fully and properly completed
Compliance Certificate in the form of Exhibit 4.2(b), certified on behalf of
Borrower by a Responsible Officer;

 

(c)             concurrently with the delivery of the financial statements
referred to in Section 4.1(a) and 4.1(b) above, a fully and properly completed
Net Asset Valuation Certificate in the form of Exhibit 4.2(c), certified on
behalf of Borrower by a Responsible Officer;

 

(d)             together with each delivery of financial statements pursuant to
Section 4.1(a) and 4.1(b) for the first six (6) months after the Closing Date,
and within fifteen

 

-21-

 

(15) days of the delivery of the financial statements referred to in Section
4.1(b) thereafter (with respect to any fiscal quarter which is also the end of a
fiscal year), (i) a management report, in reasonable detail, signed by a
Responsible Officer of Borrower on behalf of Borrower, describing the operations
and financial condition of Borrower and its Subsidiaries for the fiscal quarter
and the portion of the fiscal year then ended (or for the fiscal year then ended
in the case of annual financial statements) (it being understood that the
management report contained in the applicable Form 10-Q or 10-K of the Borrower
filed with the SEC shall satisfy this requirement), and (ii) a report setting
forth in comparative form the corresponding figures for the corresponding
periods of the previous fiscal year and the corresponding figures from the most
recent projections for the current fiscal year delivered pursuant to Section
4.2(f) and discussing the reasons for any significant variations (it being
understood that the comparative report contained in the applicable Form 10-Q or
10-K of the Borrower filed with the SEC shall satisfy this requirement);

 

(e)             annually, Borrower shall supplement in writing and deliver to
Agent revisions of and supplements to the Schedules hereto related to Article
III hereof to the extent necessary to disclose new or changed facts or
circumstances after the Closing Date; provided that, delivery or receipt of such
subsequent disclosure shall not constitute a waiver by Agent or any Lender or a
cure of any Default or Event of Default resulting in connection with the matters
disclosed, and Agent shall not be deemed to amend any such Schedule;

 

(f)              promptly upon receipt thereof, copies of any reports submitted
by Borrower’s certified public accountants in connection with each annual,
interim or special audit or review of any type of the financial statements or
internal control systems of Borrower made by such accountants, including any
material comment letters submitted by such accountants to management of Borrower
in connection with their services related to the financial statements of the
Borrower;

 

(g)             at any time if a Default or an Event of Default shall have
occurred and be continuing, Agent may, or may require Borrower to, at Borrower’s
expense, obtain valuations or appraisals in form and substance and from
appraisers reasonably satisfactory to Agent stating the then current fair market
value of all or any portion of the real or personal property of Borrower or any
of its Subsidiaries;

 

(h)             promptly upon request by Agent or any Lender, Borrower will
furnish to such Person a listing of all Margin Stock owned by each Loan Party
and other information in conformity with the requirements of Form FR G-3 and
Form FR G-4 referred to in Regulation U and/or any applicable successor or
substitute forms, information, or deliverables required pursuant to any Change
in Law;

 

(i)              promptly, such additional business, financial, regulatory,
corporate affairs, perfection certificates, and other information as Agent may
from time to time reasonably request; and

 

(j)              monthly, within 5 Business Days after the end of each month, a
summary of all Portfolio Dispositions which occurred during the prior month
pursuant to Section 5.2(g), for which consideration received is $1,000,000 or
greater in the aggregate.

 

-22-

 

4.3.            Notices.

 

Borrower shall notify Agent promptly (and in no event later than three (3)
Business Days) after a Responsible Officer of any Loan Party becoming aware
thereof of each of the following:

 

(a)              the occurrence or existence of any Default or Event of Default;

 

(b)              any dispute, litigation, investigation, proceeding or
suspension which may exist at any time between any Loan Party and any
Governmental Authority which could reasonably be expected to result, either
individually or in the aggregate, in a Material Adverse Effect;

 

(c)              the commencement of, or any material development in, any
litigation or proceeding (including without limitation any judicial or docketed
administrative proceeding) affecting any Loan Party (i) in which the amount of
damages claimed would, if required to be paid, reasonably be expected to have a
Material Adverse Effect (or its equivalent in another currency or currencies) or
more, (ii) in which injunctive or similar relief is sought and which, if
adversely determined, would reasonably be expected to have a Material Adverse
Effect, or (iii) in which the relief sought is an injunction or other stay of
the performance of this Agreement or any Loan Document;

 

(d)              any of the following if the same could reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect:
(i) any enforcement, cleanup, removal or other governmental or regulatory
actions instituted, completed or, to the knowledge of any Loan Party, threatened
against any Loan Party or any of its Properties pursuant to any applicable
Environmental Laws, (ii) any other Environmental Claims, and (iii) any
environmental or similar condition on any real property adjoining the Property
of any Loan Party that could reasonably be anticipated to cause such Loan
Party’s Property or any part thereof to be subject to any material restrictions
on the ownership, occupancy, transferability or use of such Property under any
Environmental Laws;

 

(e)              any of the following if the same would reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect,
together with a copy of any notice with respect to such event that may be
required to be filed with a Governmental Authority and any notice delivered by a
Governmental Authority to any Loan Party or any other member of the Controlled
Group with respect to such event:

 

(i)               an ERISA Event;

 

(ii)              the adoption of any new Qualified Plan that is subject to
Title IV of ERISA or Section 412 of the Code by any Loan Party or any other
member of the Controlled Group;

 

(iii)             the adoption of any amendment to a Qualified Plan that is
subject to Title IV of ERISA or Section 412 of the Code, if such amendment
results in a material increase in benefits or unfunded liabilities; or

 

-23-

 

(iv)            the commencement of contributions by any Loan Party or any other
member of the Controlled Group to any Multiemployer Plan or any Qualified Plan
that is subject to Title IV of ERISA or Section 412 of the Code;

 

(f)              any Material Adverse Effect subsequent to the date of the most
recent audited financial statements of the Loan Parties delivered to Agent and
Lenders pursuant to this Agreement;

 

(g)             any material change in accounting policies or financial
reporting practices by any Loan Party;

 

(h)             any labor controversy resulting in or, to the knowledge of any
Loan Party, threatening to result in any strike, work stoppage, boycott,
shutdown or other labor disruption against or involving any Loan Party if the
same could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect; and

 

(i)              the creation, establishment, or acquisition of any Subsidiary
or the issuance by any Loan Party or any of its Subsidiaries of any Equity
Interests not related to the Borrower’s equity incentive plan, warrant option or
similar agreement in respect thereof to any Person other than a Loan Party.

 

Each notice pursuant to this Section shall be accompanied by a written statement
by a Responsible Officer on behalf of Borrower setting forth reasonable details
of the occurrence referred to therein, and stating what action the applicable
Loan Party proposes to take with respect thereto and at what time. Each notice
under Section 4.3(a) shall describe with reasonable particularity any and all
clauses or provisions of this Agreement or other Loan Document that have been
breached or violated.

 

Agent and each Lender agree that, to the extent the Borrower’s publicly-filed
documents contain the information required to be delivered pursuant to this
Section 4.3 (other than Section 4.3(a)), upon the Borrower’s filing such
document with the SEC, such form shall be deemed delivered to Agent and the
Lenders.

 

4.4.             Preservation of Corporate Existence, Etc.

 

Borrower shall, and shall cause each other Loan Party to:

 

(a)              preserve and maintain in full force and effect its
organizational existence and good standing under the laws of its state or
jurisdiction of incorporation, organization or formation as applicable, except,
with respect to any such Subsidiary, in connection with transactions permitted
by Section 5.3;

 

(b)             preserve and maintain in full force and effect all rights,
privileges, qualifications, permits, licenses and franchises necessary in the
normal conduct of its business except in connection with transactions permitted
by Section 5.3 and sales of assets permitted by Section 5.2 and except as could
not reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect; and

 

-24-

 

(c)              preserve or renew all of its registered trademarks, trade names
and service marks, the non-preservation of which could reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.

 

4.5.            Maintenance of Property.

 

Borrower shall maintain and preserve, and shall cause each other Loan Party to
maintain and preserve, all of its Property which is used or useful in its
business in good working order and condition, ordinary wear and tear excepted,
and shall make all necessary repairs thereto and renewals and replacements
thereof, in each case except where the failure to do so could not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

 

4.6.            Insurance.

 

Borrower shall maintain, and shall cause each of its Subsidiaries to maintain,
with financially sound and reputable independent insurers, insurance with
respect to its Properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons, including workers’ compensation insurance,
public liability and property and casualty insurance, which amounts shall not be
materially reduced by any such Person in the absence of ten (10) days’ prior
written notice to Agent. All property and casualty insurance shall name Agent as
loss payee/mortgagee, and all liability insurance shall name Agent as additional
insured. Upon request of Agent or any Lender, Borrower shall furnish Agent, at
reasonable intervals (but not more than once per calendar year), a certificate
of a Responsible Officer on behalf of Borrower (and, if requested by Agent, any
insurance broker of Borrower) setting forth the nature and extent of all
insurance maintained by Borrower and its Subsidiaries in accordance with this
Section 4.6. Unless Borrower provides Agent with evidence of the insurance
coverage required by this Agreement, Agent may purchase insurance at Borrower’s
expense to protect Agent’s and Lenders’ interests in Borrower’s and its
Subsidiaries’ properties. This insurance may, but need not, protect Borrower’s
and such Subsidiaries’ interests. The coverage that Agent purchases may not pay
any claim that Borrower or any such Subsidiary may make or any claim that is
made against Borrower or any such Subsidiary in connection with such Property.
Borrower may later cancel any insurance purchased by Agent, but only after
providing Agent with evidence that Borrower and its Subsidiaries have obtained
insurance as required by this Agreement. If Agent purchases insurance, Borrower
will be responsible for the costs of that insurance, including interest and any
other charges Agent may impose in connection with the placement of insurance,
until the effective date of the cancellation or expiration of the insurance. The
costs of the insurance shall be added to the Obligations. The costs of the
insurance may be more than the cost of insurance such Person may be able to
obtain on its own.

 

4.7.            Payment of Obligations.

 

Borrower shall, and shall cause each other Loan Party to, pay, discharge and
perform as the same shall become due and payable or required to be performed:

 

-25-

 

(a)              all tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, unless the same are being contested
in good faith by appropriate proceedings diligently prosecuted which stay the
enforcement of any Lien and for which adequate reserves in accordance with GAAP
are being maintained by such Loan Party; and

 

(b)             all obligations under any Contractual Obligation to which any
Loan Party is bound, or to which it or any of its Property is subject, except
where the failure to perform could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

 

4.8.            Compliance with Laws.

 

Borrower shall comply, and shall cause each other Loan Party to comply, in all
material respects, with all Requirements of Law of any Governmental Authority
having jurisdiction over it, or its business, except (a)(i) such as may be
contested in good faith by appropriate proceedings diligently prosecuted without
risk of loss of any Collateral, (ii) as to which a bona fide dispute exists, and
(iii) for which appropriate reserves have been established on such Person’s
consolidated financial statements, or (b) where the failure to comply could not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 

4.9.            Inspection of Property and Books and Records.

 

Borrower shall permit, and shall cause each other Loan Party to permit,
representatives and independent contractors of Agent (at the sole expense of
Borrower; provided that unless an Event of Default has occurred and is
continuing, Borrower shall be responsible for such reasonable and documented
out-of-pocket expenses of no more than $10,000 and not more than one (1) time
per year), or any Lender (at such Lender’s expense unless an Event of Default
shall have occurred and be continuing), to visit and inspect any of their
respective Properties, to examine their respective corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss their respective affairs, finances and accounts with its directors,
officers, and independent public accountants, at such reasonable times during
normal business hours and as often as may be reasonably desired, upon reasonable
advance notice to such Loan Party; provided, however, when an Event of Default
exists Agent or any Lender may do any of the foregoing at the sole expense of
Borrower with no cap on amount of reimbursement for such reasonable and
documented out-of-pocket expenses at any time during normal business hours and
without advance notice.

 

4.10.          Use of Proceeds.

 

Borrower shall use the proceeds of the Loans solely as follows: (a) to fund
Investments in or to Portfolio Companies, in each case, that are subject to a
first priority, perfected security interest (other than those Permitted Liens
that are by law superior to such perfected Liens) in favor of Agent, in each
case in compliance in all material respects with the Investment Company Act and
Borrower’s Investment Policy, and in compliance with this Agreement, and (b) to
pay costs and expenses required to be paid pursuant to Section 2.1 in each case,
not in contravention of any Requirement of Law and not in violation of this
Agreement.

 

-26-

 

With respect to (a), proceeds of the Loans may be borrowed during the period
from the date the related Investment is acquired by the Borrower to (but
excluding) the date that is sixty (60) days (or such longer time agreed to in
writing by Agent in its Permitted Discretion) after the date the related
Investment is acquired by the Borrower.

 

4.11.          Solvency.

 

Borrower and the Loan Parties, on a consolidated basis, shall at all times be
Solvent.

 

4.12.          Further Assurances.

 

(a)              Promptly upon request by Agent, Borrower shall (and shall cause
each other Loan Party to) take such additional actions as Agent may reasonably
require from time to time in order:

 

(i)               to perfect and maintain the validity, effectiveness and
priority of any of the Collateral Documents and the Liens intended to be created
thereby,

 

(ii)              to cause all securities relating to any Investment to any
Portfolio Company (other than Excluded Property) to be held by a custodian in
accordance with applicable law, so long as the custodian has agreed to grant
access to such loan and other documents to the Agent and the Lenders pursuant to
an access or similar agreement between Borrower and such custodian in form and
substance reasonably satisfactory to the Agent; and

 

(iii)             to better assure, convey, grant, assign, transfer, preserve,
protect and confirm to Agent and Lenders the rights granted or now or hereafter
intended to be granted to Agent and the Lenders under any Loan Document or under
any other document executed in connection therewith.

 

Without limiting the generality of the foregoing and except as otherwise
approved in writing by Required Lenders, each Loan Party shall cause each of its
Wholly Owned Subsidiaries to guaranty the Obligations and to grant to Agent, for
the benefit of Agent and Lenders, a security interest in all of such
Subsidiary’s Property to secure such guaranty; provided that, no such guaranty
by a Foreign Subsidiary shall be required in the case of a Foreign Subsidiary
that is a “controlled foreign corporation” as described in Section 957 of the
Code. Furthermore and as otherwise approved in writing by the Required Lenders,
each Loan Party shall pledge the Equity Interests of each of its Subsidiaries to
Agent, for the benefit of Agent and Lenders, to secure the Obligations; provided
that, pledges of voting Equity Interests issued by a Foreign Subsidiary shall be
limited to 66% of such Equity Interests. In connection with each pledge of
Equity Interests, Borrower shall deliver, or cause to be delivered, to Agent,
the items described in Section 2.1(d)(iii), if applicable. All such documents
and instruments described in this clause (b) must be in form and substance
reasonably acceptable to Agent and shall be accompanied by such additional
opinions, certificates and other items required by Agent.

 

(b)             In the event any Loan Party acquires any fee interest in real
Property having a value in excess of $500,000 simultaneously with such
acquisition, Borrower shall, or shall cause the applicable other Loan Party to,
notify Agent and, to the extent requested by

 

-27-

 

Agent, execute and/or deliver, or cause to be executed and/or delivered, to
Agent, a fully executed Mortgage, in form and substance reasonably satisfactory
to Agent together with such other documents and instruments as may be reasonably
requested by Agent.

 

4.13.          Wholly Owned Subsidiaries.

 

Borrower shall, and shall cause each of the other Loan Parties to, take such
action from time to time as shall be necessary to ensure that each of its
Subsidiaries that has guaranteed the obligations in accordance with Section 4.12
is a Wholly Owned Subsidiary.

 

4.14.          BDC Status.

 

Borrower shall maintain its status as a business development company and shall
comply, and shall cause each other Loan Party to comply, in all material
respects, with all Requirements of Law of any Governmental Authority with
respect to Borrower’s status as an internally managed BDC.

 

4.15.          Depositary and Other Deposit Accounts.

 

Each Loan Party will cause the financial institutions at which such Loan Party
maintains a deposit account to provide Agent with such information with respect
to such deposit account as Agent may from time to time reasonably request, and
each Loan Party hereby consents to such information being provided to Agent.
Each Loan Party will cause each financial institution at which such Loan Party
or its Subsidiaries maintains a deposit account (other than Excluded Deposit
Accounts) to enter into a control agreement or other similar agreement with
Agent and such Loan Party or such Subsidiary, in form and substance reasonably
satisfactory to Agent, in order to give Agent “control” (within the meaning set
forth in Section 9-104 of the UCC) of such account (each such account, a
“Blocked Account”). Each Loan Party shall cause all payments made to it by a
Portfolio Company in respect of Investments to be made into a Blocked Account.
If an Event of Default has occurred and is continuing, Agent may, in its sole
discretion, give notice to the financial institution pursuant to such control or
similar agreement and initiate a daily sweep of the funds deposited in such
accounts to an account of Agent.

 

ARTICLE V
NEGATIVE COVENANTS

 

Borrower covenants and agrees that, so long as any Lender shall have any
Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid or unsatisfied, unless the Required Lenders waive
compliance in writing:

 

5.1.            Limitation on Liens.

 

No Loan Party shall directly or indirectly, make, create, incur, assume or
suffer to exist any Lien upon or with respect to any part of its Property,
whether now owned or hereafter acquired, other than the following (“Permitted
Liens”):

 

-28-

 

(a)              any Lien existing on the Property of Borrower or any of its
Subsidiaries on the Closing Date and set forth in Schedule 5.1 securing
Indebtedness or other obligations outstanding on such date and permitted by
Section 5.5(c), including replacement Liens on the Property currently subject to
such Liens securing refinancing Indebtedness to the extent permitted by Section
5.5(c);

 

(b)              any Lien created under any Loan Document;

 

(c)              Liens for taxes, fees, assessments or other governmental
charges (i) which are not delinquent or remain payable without penalty, or
(ii) the non-payment of which is permitted by Section 4.7, provided that, in
respect of this clause (ii), all such Liens secure claims in the aggregate at
any time outstanding for the Loan Parties not exceeding $500,000;

 

(d)             carriers’, warehousemen’s, mechanics’, landlords’,
materialmen’s, repairmen’s or other similar Liens arising in the Ordinary Course
of Business which are not delinquent for more than ninety (90) days or remain
payable without penalty or which are being contested in good faith and by
appropriate proceedings diligently prosecuted, which proceedings have the effect
of preventing the forfeiture or sale of the Property subject thereto and for
which adequate reserves in accordance with GAAP are being maintained;

 

(e)              Liens (other than any Lien imposed by ERISA) consisting of
pledges or deposits required in the Ordinary Course of Business in connection
with workers’ compensation, unemployment insurance and other social security
legislation or to secure the performance of tenders, statutory obligations,
surety, stay, customs and appeals bonds, bids, leases, governmental contract,
trade contracts, performance and return of money bonds and other similar
obligations (exclusive of obligations for the payment of borrowed money) or to
secure liability to insurance carriers;

 

(f)              Liens consisting of judgment or judicial attachment liens’,
provided that such Liens do not give rise to an Event of Default under
Section 7.1(i) or Section 7.1(j);

 

(g)             easements, rights-of-way, zoning and other restrictions, minor
defects or other irregularities in title, and other similar encumbrances
incurred in the Ordinary Course of Business which, either individually or in the
aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the Property subject thereto or interfere
in any material respect with the ordinary conduct of the businesses of Borrower
and its Subsidiaries;

 

(h)             Liens on any Property acquired or held by Borrower or any of its
Subsidiaries in the Ordinary Course of Business, securing Indebtedness incurred
or assumed for the purpose of financing (or refinancing) all or any part of the
cost of acquiring such Property and permitted under Section 5.5(d); provided
that, (i) any such Lien attaches to such Property concurrently with or within
twenty (20) days after the acquisition thereof, (ii) such Lien attaches solely
to the Property so acquired in such transaction, and (iii) the principal amount
of the debt secured by such Lien does not exceed 100% of the cost of such
Property;

 

(i)              Liens securing Capital Lease Obligations permitted under
Section 5.5(d), so long as such Liens solely attach to the Property leased
thereunder;

 

-29-

 

(j)               any interest or title of a lessor or sublessor under any lease
permitted by this Agreement and any precautionary uniform commercial code
financing statements filed in connection therewith;

 

(k)              Liens in favor of collecting banks arising under Section 4-210
of the UCC; and

 

(l)               Liens in the form of written call options covered by publicly
traded Equity Interests owned by Borrower.

 

5.2.            Disposition of Assets.

 

No Loan Party shall directly or indirectly, sell, assign, lease, convey,
transfer or otherwise dispose of (whether in one or a series of transactions)
any Property (including accounts and notes receivable, with or without recourse)
or enter into any agreement to do any of the foregoing, except:

 

(a)              dispositions not otherwise permitted hereunder, including
dispositions of used, worn out or surplus equipment, which are made for fair
market value; provided that (i) at the time of such disposition, no Event of
Default shall exist or shall result from such disposition, (ii) the aggregate
sales price from such disposition shall be paid in cash, and (iii) the aggregate
fair market value of all assets so sold by Loan Parties and their Subsidiaries
shall not exceed $100,000 in any fiscal year, and (iv) after giving effect to
such disposition, Borrower shall be in compliance on a pro forma basis with the
financial covenants set forth in Article VI; and

 

(b)             transfers by Subsidiaries of Borrower to Domestic Loan Parties
and transfers between Domestic Loan Parties;

 

(c)              dispositions and other transfers permitted under Section 5.3;

 

(d)             Investments permitted under Section 5.4;

 

(e)             Portfolio Dispositions associated with a change of control of a
Portfolio Company solely to the extent that such change of control is reasonably
beyond Borrower’s control, provided that (i) Borrower shall provide Agent
written notice thereof within 10 days after such Portfolio Disposition and (ii)
either (A) Borrower was previously, in good faith, contractually obligated to
make such Portfolio Disposition pursuant to the terms of the documents governing
the Investment in such Portfolio Company and, if requested by Agent, Borrower
shall provide written evidence thereof or (B) Borrower shall have provided to
Agent written evidence that the sale price of such Investment shall not be less
than 90 percent of (x) if such Portfolio Disposition is of publicly-traded
Equity Securities, the Closing Price prior to such disposition or (y) if such
Portfolio Disposition is of any other type of asset, the most recent fair market
value reported to Agent;

 

(f)              Portfolio Dispositions associated with an Insolvency Proceeding
relating to a Portfolio Company solely to the extent that the relevant Portfolio
Company Investment is being exchanged for another type of Investment or
otherwise being disposed of pursuant to a

 

-30-

 

reorganization plan of such Portfolio Company provided that Borrower shall
provide Agent written notice thereof within 10 days after such Portfolio
Disposition;

 

(g)             any other Portfolio Disposition, provided that (i) no Default or
Event of Default has occurred and is continuing or would result therefrom,
(ii) the Net Proceeds of such disposition are applied and/or held in accordance
with the applicable provisions of Section 1.7(a), (iii) after giving effect to
such disposition and any required prepayment pursuant to Section 1.7(a),
Borrower’s Net Asset Value Coverage Ratio shall not be less than 4.00 to 1.0;
and

 

(h)             the granting of Permitted Liens.

 

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, in the event that, despite the intentions of the Borrower, Agent, and
each Lender, any portion of the Loans are determined to be “purpose credit” as
defined in Regulation U, no Loan Party shall dispose of, substitute, or withdraw
any Collateral unless and until (x) Agent has provided its prior written consent
or (y) Agent and the Lenders have received an opinion of nationally-reputable
counsel to the Borrower stating that such disposition, substitution, or
withdrawal will not cause any Loan or any Lender to violate or be subject to
lending restrictions or additional reporting obligations pursuant to Regulation
U.

 

5.3.            Consolidations and Mergers.

 

No Loan Party shall merge, consolidate with or into, or convey, transfer, lease
or otherwise dispose of (whether in one transaction or in a series of related
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person; provided that, upon not less
than five (5) Business Days prior written notice to Agent, any Subsidiary of
Borrower may merge with, or dissolve or liquidate into, Borrower or a Wholly
Owned Subsidiary of Borrower, so long as Borrower (in the event that Borrower is
subject thereto) or a Wholly Owned Subsidiary (in the event that Borrower is not
subject thereto, and, in the event that such transaction involves a Foreign
Subsidiary and a Domestic Subsidiary, the Domestic Subsidiary must be the
continuing or surviving entity) shall be the continuing or surviving entity.

 

5.4.            Loans and Investments.

 

No Loan Party shall (i) purchase or acquire, or make any commitment to purchase
or acquire any capital stock, Equity Interest (including a participation in an
Equity Interest made in connection with a loan or loan participation), or any
obligations or other securities of, or any interest in, any Person, including
the establishment or creation of a Subsidiary, (ii) make or commit to make any
acquisition of all or substantially all of the assets of another Person, or of
any business or division of any Person, including without limitation, by way of
merger, consolidation or other combination, or (iii) make or commit to make any
advance, loan (including a participation in a loan), extension of credit or
capital contribution to or any other investment in, any Person including any
Affiliate of any Loan Party (the items described in clauses (i), (ii) and (iii)
are referred to as “Investments”), except for:

 

(a)              Investments in cash and Cash Equivalents;

 

-31-

 

(b)             extensions of credit by any Loan Party to any of its Wholly
Owned Subsidiaries (but not to any of its Foreign Subsidiaries); provided, the
obligations of each obligor shall be evidenced by an Intercompany Note
substantially in the form of Exhibit 5.4, which Intercompany Note shall be
pledged to Agent, for the benefit of Agent and Lenders, and have such other
terms as Agent may reasonably require;

 

(c)              loans and advances to officers, directors and employees in the
Ordinary Course of Business not to exceed $100,000 in the aggregate at any time
outstanding;

 

(d)             Investments in Portfolio Companies; provided that such
Investments are permitted under the Investment Company Act and such Loan Party’s
Investment Policy;

 

(e)              Investments in SBICs or other Specified Fund Entities not made
with proceeds of a Loan provided that (i) no Default or Event of Default has
occurred and is continuing or would result therefrom, (ii) after giving effect
to such Investment, Borrower’s Net Asset Value Coverage Ratio shall not be less
than 4.00 to 1.0, (iii) such Investment is permitted under the Investment
Company Act and Borrower’s Investment Policy; and (iv) the investment decisions
of such entities are controlled by a Loan Party;

 

(f)              Contingent Obligations permitted by Section 5.8;

 

(g)             Investments in other Domestic Loan Parties; and

 

(h)             Investments not otherwise described above, not to exceed
$100,000 in the aggregate outstanding at any time.

 

5.5.            Limitation on Indebtedness.

 

No Loan Party shall create, incur, assume, suffer to exist, or otherwise become
or remain directly or indirectly liable with respect to, any Indebtedness,
except:

 

(a)              Indebtedness incurred pursuant to this Agreement;

 

(b)             Indebtedness consisting of Contingent Obligations described in
clause (i) of the definition thereof and permitted pursuant to Section 5.8;

 

(c)              Indebtedness existing on the Closing Date and set forth in
Schedule 5.5 including extensions and refinancings thereof which do not increase
the principal amount of such Indebtedness as of the date of such extension or
refinancing or change the terms of such Indebtedness in a manner that is
materially adverse to any Loan Party, Agent or any Lender;

 

(d)             Indebtedness not to exceed $100,000 in the aggregate at any time
outstanding, consisting of Capital Lease Obligations or Indebtedness secured by
Liens permitted by Section 5.1(h); and

 

(e)              unsecured intercompany Indebtedness permitted pursuant to
Section 5.4(b).

 

-32-

 

5.6.            Transactions with Affiliates.

 

No Loan Party shall enter into any transaction with any Affiliate of any Loan
Party, except:

 

(a)              as expressly permitted by this Agreement; or

 

(b)             in the Ordinary Course of Business and pursuant to the
reasonable requirements of the business of such Loan Party or Subsidiary;
provided that in the case of this clause (b), such transaction shall be
undertaken upon fair and reasonable terms no less favorable in any material
respect to such Loan Party or Subsidiary than would be obtained in a comparable
arm’s-length transaction with a Person not an Affiliate of any Loan Party and
which are disclosed in writing to Agent;

 

(c)              transactions between Domestic Loan Parties; or

 

(d)             payment of reasonable compensation to officers, managers, and
employees for actual services rendered to Borrower and its Subsidiaries in the
Ordinary Course of Business.

 

5.7.            Use of Proceeds.

 

No Loan Party shall use any portion of the proceeds of the Loans, (a) in any
manner that would result in any Loan being a “purpose credit” as defined in 12
C.F.R. Section 221.2 or to make Investments in Margin Stock or property that is
expected to become Margin Stock as evidenced by the Portfolio Company in which
such Investment is made taking definitive steps toward listing of its securities
for public trading such as drafting or filing of a registration statement with
the Securities and Exchange Commission, (b) for any purpose other than to fund
Investments in or to Portfolio Companies of Borrower permitted by this
Agreement, or (c) or otherwise in any manner which is in contravention of any
Requirement of Law or in violation of this Agreement.

 

5.8.            Contingent Obligations.

 

No Loan Party shall create, incur, assume, or suffer to exist any Contingent
Obligations except in respect of the Obligations and except:

 

(a)              endorsements for collection or deposit in the Ordinary Course
of Business;

 

(b)             Rate Contracts entered into in the Ordinary Course of Business
for bona fide hedging purposes and not for speculation with Agent’s prior
written consent, such consent not to be unreasonably withheld;

 

(c)              Contingent Obligations of Borrower and its Subsidiaries
existing as of the Closing Date and listed in Schedule 5.8, including extensions
and renewals thereof which do not increase the amount of such Contingent
Obligations as of the date of such extension or renewal;

 

(d)             Contingent Obligations incurred in the Ordinary Course of
Business with respect to surety and appeal bonds, performance bonds and other
similar obligations;

 

-33-

 

(e)              Contingent Obligations arising under indemnity agreements with
title insurers in respect of title insurance policies to be issued to Agent;

 

(f)              capital commitments to make equity investments in or loans to
Portfolio Companies or capital commitments to make equity investments or loans
made in connection with the acquisition of a Portfolio Company, in each case,
made in the Ordinary Course of Business and at the time of making such capital
commitment, the equity investment or loan would have otherwise been a permitted
Investment under this Agreement;

 

(g)             capital commitments to make equity investments in or loans to
Specified Fund Entities or SBICs which funding is at the sole and absolute
discretion of each obligated Loan Party; provided that no portion of such
capital commitments shall be satisfied with proceeds of the Loans and at the
time of making such capital commitment, such Investment is permitted under the
Investment Company Act and Borrower’s Investment Policy, and the investment
decisions of such entities are controlled by a Loan Party; and

 

(h)             Contingent Obligations in respect of Indebtedness permitted
under Section 5.5.

 

5.9.            Compliance with ERISA.

 

No Loan Party shall:

 

(a)              terminate any Plan subject to Title IV of ERISA so as to result
in any material liability to any Loan Party;

 

(b)             permit to exist any ERISA Event or any other event or condition
which could reasonably be expected to have a Material Adverse Effect;

 

(c)              make a complete or partial withdrawal (within the meaning of
ERISA Section 4201) from any Multiemployer Plan so as to result in any material
liability to any Loan Party;

 

(d)             enter into any new Plan or modify any existing Plan so as to
increase its obligations thereunder which could reasonably be expected to have a
Material Adverse Effect; or

 

(e)              permit the present value of all nonforfeitable accrued benefits
under any Plan (using the actuarial assumptions utilized by the PBGC upon
termination of a Plan) materially to exceed the fair market value of Plan assets
allocable to such benefits, all determined as of the most recent valuation date
for each such Plan.

 

5.10.          Restricted Payments.

 

No Loan Party shall (i) declare or make any dividend payment or other
distribution of assets, properties, cash, rights, obligations or securities on
account of any shares of any class of its capital stock, partnership interests,
membership interests or other Equity Interests, (ii) purchase, redeem or
otherwise acquire for value any shares of its capital stock, partnership
interests, membership interests or other Equity Interests or any warrants,
rights or

 

-34-

 

options to acquire such shares, interests or securities now or hereafter
outstanding or (iii) make any payment or prepayment of principal of, premium, if
any, interest, fees, redemption, exchange, purchase, retirement, defeasance,
sinking fund or similar payment with respect to, any Indebtedness subordinated
to the Obligations (the items described in clauses (i), (ii) and (iii) above are
referred to as “Restricted Payments”); except that (x) so long as no Default or
Event of Default has occurred and is continuing or would result therefrom, the
Borrower may make Restricted Payments in respect of its Equity Interests to the
extent required and necessary to (1) reduce or eliminate for such taxable year
or for the previous taxable year, its investment company taxable income (within
the meaning of section 852(b)(2) of the Code), and reduce or eliminate the tax
imposed by section 852(b)(3) of the Code, and (2) avoid federal excise taxes for
such taxable year imposed by section 4982 of the Code, (y) Borrower and any
Subsidiary of Borrower may make Restricted Payments to pay (1) franchise taxes
and other fees, taxes and expenses required to maintain their corporate
existence and (2) U.S., federal, state and local income taxes to the extent such
taxes are attributable to the Borrower or its Subsidiaries, and (z) any
Subsidiary of Borrower may declare and pay dividends and distributions to
Borrower or any other Subsidiary (other than (1) to any Foreign Subsidiary if
the maker thereof is a Domestic Subsidiary and (2) to any other Subsidiary that
is not a Loan Party if the maker thereof is a Loan Party).

 

5.11.          Change in Business.

 

No Loan Party shall engage in any material line of business substantially
different from those lines of business carried on by the Loan Parties on the
Closing Date (except activities otherwise permitted under this Agreement in
connection with the formation and operation of any Specified Fund Entity or SBIC
that have substantially similar to or a subset of the Investment Policy of the
Borrower) or engage in any business in a manner that would violate in any
material respect the applicable Investment Policy, the Investment Company Act,
or any Requirement of Law applicable to Borrower as a BDC.

 

5.12.          Change in Structure.

 

Except as expressly permitted under Section 5.3, no Loan Party shall amend any
of its Organization Documents in any respect that is materially adverse to Agent
or Lenders.

 

5.13.          Accounting Changes.

 

No Loan Party shall make any significant change in accounting treatment or
reporting practices, except as required or permitted by GAAP, or change the
fiscal year of any such Person.

 

5.14.          No Negative Pledges.

 

No Loan Party shall, directly or indirectly, create or otherwise cause or suffer
to exist or become effective any consensual restriction or encumbrance of any
kind on the ability of any Subsidiary to pay dividends or make any other
distribution on any Subsidiary’s Equity Interests or to pay fees, including
management fees, or make other payments and distributions to Borrower or any of
its Subsidiaries. No Loan Party shall, directly or indirectly, to enter into,
assume or become subject to any Contractual Obligation prohibiting or otherwise
restricting the

 

-35-

 

existence of any Lien upon any of its assets acquired with the proceeds of the
Loans in favor of Agent, whether now owned or hereafter acquired except in
connection with any document or instrument governing Liens permitted pursuant to
Section 5.1(h) or (i); provided that any such restriction contained therein
relates only to the asset or assets subject to such Permitted Liens.

 

5.15.          OFAC.

 

No Loan Party shall (a) become a person whose property or interests in property
are blocked or subject to blocking pursuant to Section 1 of Executive Order
13224 of September 23, 2001 Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg.
49079(2001), (b) engage in any dealings or transactions prohibited by Section 2
of such executive order, or be otherwise associated with any such person in any
manner violative of Section 2, or (c) otherwise become a person on the list of
Specially Designated Nationals and Blocked Persons or subject to the limitations
or prohibitions under any other OFAC regulation or executive order.

 

5.16.          No Investments in Portfolio Companies of ORIX; No Employment
Solicitation.

 

(a)              Notwithstanding anything to the contrary in this Agreement, no
Loan Party shall knowingly make any initial Investment in or to any active
portfolio companies of ORIX or its Affiliates (“ORIX Portfolio Companies”) or
knowingly solicit any ORIX Portfolio Company for proposed financing from
Borrower, in each case, without the prior written consent of ORIX.

 

(b)             Borrower agrees that, for the period from the date hereof until
the first anniversary of the Maturity Date, no Loan Party will knowingly hire or
solicit for employment any employee of ORIX or its Affiliates without ORIX’s
prior written consent; provided, however, that this provision shall not prohibit
the solicitation and employment by a Loan Party of any such employee (i) as the
result of any general solicitation for employment, including through the use of
search firms, not specifically directed at employees of ORIX or its Affiliates
or (ii) whose employment by ORIX or its Affiliates has ended prior to
commencement of employment discussions between such Loan Party and such
employee.

 

5.17.          Investment and Valuation Policy.

 

Borrower shall not make any material change in its Investment Policy or
Valuation Policy without the prior written consent of the Required Lenders
(other than any change required pursuant to GAAP or a Requirement of Law).

 

ARTICLE VI

FINANCIAL COVENANTS

 

Borrower covenants and agrees that, so long as any Lender shall have any
Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid or unsatisfied, unless the Required Lenders waive
compliance in writing:

 

-36-

 

6.1.            Unrestricted Cash.

 

At any time any Funded Debt is outstanding, Borrower shall not permit either
(a) the unrestricted cash and Cash Equivalents of Borrower to be less than
$2,500,000 or (b) any combination of unrestricted cash, Cash Equivalents, and
publicly-traded Equity Interests owned by Borrower to be less than $5,000,000,
provided, however, that the value of any Equity Interests included in the
calculation of the amount of clause (b) shall not exceed 20% of the Average
Market Value of such Equity Interest. Compliance with this Section shall be
calculated net of all unfunded Investment commitments in existence as of any
calculation date whose funding is not at the sole and absolute discretion of a
Loan Party.

 

6.2.            Net Asset Value Coverage Ratio. At any time any Funded Debt is
outstanding, Borrower shall not permit the Net Asset Value Coverage Ratio for
any fiscal quarter as of the last day of each such fiscal quarter to be less
than 4.00 to 1.00; provided, however, an Event of Default shall not arise solely
from violation of this Section 6.2 for any fiscal quarter if, within five (5)
Business Days after the due date for the delivery of the Compliance Certificate
for such quarter, Borrower makes a permanent prepayment of the principal amount
of the Loans in an amount equal to or greater than the amount necessary to cause
the Net Asset Value Coverage Ratio to be not less than 4.00 to 1.00 for such
fiscal quarter. For the avoidance of doubt, no Borrowings may be made during
such five-Business Day period pending such prepayment.

 

ARTICLE VII

EVENTS OF DEFAULT

 

7.1.            Event of Default.

 

Any of the following shall constitute an “Event of Default”:

 

(a)              Non-Payment. Any Loan Party fails to pay, (i) when and as
required to be paid herein, any amount of principal on any Loan, including after
maturity of the Loans, whether by acceleration or otherwise, or (ii) within five
(5) days after the same shall become due, any interest, fee or any other amount
payable hereunder or pursuant to any other Loan Document; or

 

(b)             Representation or Warranty. Any representation, warranty or
certification by or on behalf of any Loan Party made or deemed made herein, in
any other Loan Document, or which is contained in any certificate, document or
financial or other statement by any Loan Party or its Responsible Officer,
furnished at any time under this Agreement, or in or under any other Loan
Document, shall prove to have been incorrect in any material respect or shall
have omitted any material fact or any fact necessary to make the statements
contained therein not misleading in light of the circumstances in which made, on
or as of the date made or deemed made; or

 

(c)              Specific Defaults. Any Loan Party fails to perform or observe
any term, covenant or agreement contained in Sections 4.1, 4.2(b), 4.2(c),
4.2(g), 4.3(a), 4.6, 4.9, 4.14 Article V, or Article VI hereof; or

 

(d)             Other Defaults. Any Loan Party fails to perform or observe any
other term, covenant or agreement contained in this Agreement or any other Loan
Document, and such

-37-

 

default shall continue unremedied for a period of thirty (30) days after the
earlier to occur of (i) the date upon which any Responsible Officer of any Loan
Party becomes aware of such default and (ii) the date upon which written notice
thereof is given to Borrower by Agent; or

 

(e)              Cross-Default. Any Loan Party (i) fails to make any payment in
respect of any Indebtedness (other than the Obligations) or Contingent
Obligation in respect of Indebtedness, letters of credit or Rate Contracts
having an aggregate outstanding principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than $500,000 when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) and such failure continues after the applicable grace or notice
period, if any, specified in the document relating thereto on the date of such
failure, or (ii) fails to perform or observe any other condition or covenant, or
any other event shall occur or condition exist, under any agreement or
instrument relating to any such Indebtedness or Contingent Obligation (other
than the Obligations) in respect of Indebtedness, letters of credit or Rate
Contracts having an aggregate outstanding principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than $500,000, if
the effect of such failure, event or condition is to cause, or to permit (with
regard to any “Standstill” provisions with respect thereto) the holder or
holders of such Indebtedness or beneficiary or beneficiaries of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause such Indebtedness to be declared to be
due and payable prior to its stated maturity (without regard to any
subordination terms with respect thereto), or such Contingent Obligation to
become payable or cash collateral in respect thereof to be demanded; provided
that this clause (e)(ii) shall not apply to secured Indebtedness that becomes
due solely as a result of the voluntary sale or voluntary transfer of the
property or assets securing such Indebtedness to the extent such Indebtedness is
satisfied in conjunction with such sale or transfer; or

 

(f)              Insolvency; Voluntary Proceedings. Any Loan Party (i) ceases or
fails to be Solvent, (ii) generally fails to pay, or admits in writing its
inability to pay, its debts as they become due, subject to applicable grace
periods, if any, whether at stated maturity or otherwise; (iii) voluntarily
ceases to conduct its business in the ordinary course except as expressly
permitted by Section 5.2 or Section 5.3 hereof; (iv) commences any Insolvency
Proceeding with respect to itself; or (v) takes any action to effectuate or
authorize any of the foregoing; or

 

(g)             Involuntary Proceedings. (i) Any involuntary Insolvency
Proceeding is commenced or filed against any Loan Party, or any writ, judgment,
warrant of attachment, execution or similar process, is issued or levied against
a substantial part of any Loan Party’s Properties, and any such proceeding or
petition shall not be dismissed, or such writ, judgment, warrant of attachment,
execution or similar process shall not be released, vacated or fully bonded
within sixty (60) days after commencement, filing or levy; (ii) any Loan Party
admits the material allegations of a petition against it in any Insolvency
Proceeding, or an order for relief (or similar order under non-U.S. law) is
ordered in any Insolvency Proceeding; or (iii) any Loan Party acquiesces in the
appointment of a receiver, trustee, custodian, conservator, liquidator,
mortgagee in possession (or agent therefor), or other similar Person for itself
or a substantial portion of its Property or business; or

 

-38-

 

 

(h)              ERISA. (i) Any member of the Controlled Group shall fail to pay
when due, after the expiration of any applicable grace period, any installment
payment with respect to its Withdrawal Liability under a Multiemployer Plan;
(ii) any member of the Controlled Group shall fail to satisfy its contribution
requirements under Section 412(c)(11) of the Code, whether or not it has sought
a waiver under Section 412(d) of the Code; (iii) an ERISA Event shall occur;
(iv) a Plan that is intended to be qualified under Section 401(a) of the Code
shall lose its qualification; (v) any member of the Controlled Group engages in
or otherwise becomes liable for a non-exempt prohibited transaction; (vi) a
violation of Section 404 or 405 of ERISA or the exclusive benefit rule under
Section 401(a) of the Code shall occur; (vii) any member of the Controlled Group
is assessed a tax under Section 4980B of the Code or incurs a liability under
Section 601 et seq. of ERISA; and, the occurrence of any such event listed in
clauses (i) through (vii), or the occurrence of any combination of events listed
in clauses (i) through (vii) results in, or could reasonably be expected to
result in, (x) a Material Adverse Effect or (y) liability to any Loan Party in
an amount in excess of $500,000; or

 

(i)               Monetary Judgments. One or more judgments, non-interlocutory
orders, decrees or arbitration awards shall be entered against any Loan Party
involving in the aggregate a liability (to the extent not covered by independent
third-party insurance) as to any single or related series of transactions,
incidents or conditions, of $500,000 or more, and the same shall remain, for a
period of thirty (30) days after the entry thereof, unsatisfied, unvacated, and
unstayed, discharged or bonded pending appeal, or liability for such judgment
amount shall not have been admitted by an insurer of reputable standing
reasonably acceptable to the Required Lenders; or

 

(j)               Non-Monetary Judgments. One or more non-monetary judgments,
orders or decrees shall be rendered against any Loan Party which does or could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect, and there shall be any period of ten (10) consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; or

 

(k)             Collateral. Any material provision of any Collateral Document
shall for any reason cease to be valid and binding on or enforceable against any
Loan Party thereto, or any Loan Party shall so state in writing or bring an
action to limit its obligations or liabilities thereunder; or any Collateral
Document shall for any reason (other than pursuant to the terms thereof) cease
to create a valid security interest in any material portion of the Collateral
purported to be covered thereby or such security interest shall for any reason
(other than an action of Agent or the failure of Agent to take any action within
its control) cease to be a perfected and first priority security interest
subject only to Permitted Liens and such default shall continue unremedied for a
period of ten (10) consecutive Business Days after the earlier to occur of (i)
the date upon which any Responsible Officer of any Loan Party becomes aware of
such default and (ii) the date upon which written notice thereof is given to
Borrower by Agent; or

 

(l)               Ownership; Publicly-Traded Company Status. (i) Borrower ceases
to own, directly or indirectly, one hundred percent (100%) of the issued and
outstanding voting Equity Interests of each of its Subsidiaries owned by it on
the Closing Date or, to the extent acquired after the Closing Date, on the date
of such acquisition, in each instance in clause (i), free and clear of all
Liens, rights, options, warrants or other similar agreements or

 

-39-

 

understandings, other than Liens in favor of Agent, for the benefit of Borrower
or Permitted Liens, or (ii) Borrower’s Equity Interests cease to be traded on a
major United States stock exchange; or

 

(m)             Business Disruption; Condemnation. There shall occur a cessation
of a substantial part of the business of any Loan Party for a period which may
be reasonably expected to have a Material Adverse Effect; or any Loan Party
shall suffer the loss or revocation of any license or permit now held or
hereafter acquired by such Loan Party which is necessary to the continued or
lawful operation of any material portion of its business, except for any such
loss or revocation that does not have a Material Adverse Effect; or any Loan
Party shall be enjoined, restrained or in any way prevented by court,
governmental or administrative order from conducting all or any material part of
its business affairs; or any material lease or agreement pursuant to which any
Loan Party leases or occupies any premises on which any Collateral is located
shall be cancelled or terminated prior to the expiration of its stated terms and
such cancellation or termination has a Material Adverse Effect; or any material
part of the Collateral shall be taken through condemnation or the value of such
Property shall be materially impaired through condemnation; or

 

(n)             Invalidity of Subordination Provisions. The subordination
provisions of any agreement or instrument governing any Indebtedness
subordinated to the Obligations shall for any reason be revoked or invalidated,
or otherwise cease to be in full force and effect, or any Person shall contest
in any manner the validity or enforceability thereof or deny that it has any
further liability or obligation thereunder, or the Obligations for any reason
shall not have the priority contemplated by this Agreement or such subordination
provisions; or

 

(o)             Activities of Borrower. Borrower without the consent of the
Required Lenders, (A) fails to comply with the Valuation Policy in any material
respect adverse to the Lenders, or (B) fails to comply with its Investment
Policy if the same could reasonably be expected to result in a Material Adverse
Effect, and such failure shall continue unremedied for a period of thirty (30)
or more days after the earlier of notice thereof by the Agent to Borrower or
knowledge thereof by a Responsible Officer.

 

7.2.            Remedies.

 

Upon the occurrence and during the continuance of any Event of Default:

 

(a)              Agent may, and at the request of the Required Lenders shall:

 

(i)              declare all or any portion of the Commitment of each Lender to
make Loans to be terminated, whereupon such Commitments shall forthwith be
terminated;

 

(ii)             declare all or any portion of the unpaid principal amount of
all outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable; without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by Borrower; and

 

-40-

 



 

(iii)             exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or applicable
law; and

 

(b)             Borrower shall not be permitted to make Investments in any new
Portfolio Company.

 

provided, however, upon the occurrence of any event specified in Section 7.1(f)
or 7.1(g) above (in the case of clause (i) of Section 7.1(g) upon the expiration
of the sixty (60) day period mentioned therein), the obligation of each Lender
to make Loans shall automatically terminate and the unpaid principal amount of
all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable without further act of Agent or any Lender.

 

7.3.            Rights Not Exclusive.

 

The rights provided for in this Agreement and the other Loan Documents are
cumulative and are not exclusive of any other rights, powers, privileges or
remedies provided by law or in equity, or under any other instrument, document,
or agreement now existing or hereafter arising.

 

ARTICLE VIII

AGENCY

 

8.1.            Appointment and Authority.

 

Each of the Lenders hereby irrevocably appoints Agent to act on its behalf as
Agent hereunder and under the other Loan Documents and authorizes Agent to take
such actions on its behalf and to exercise such powers as are delegated to Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of Agent and the Lenders, and no Loan Party shall have rights as a third
party beneficiary of any of such provisions.

 

8.2.            Rights as a Lender.

 

The Person serving as Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with any Loan Party or any other Affiliate thereof as if such Person
were not the Agent hereunder and without any duty to account therefor to the
Lenders.

 

-41-

 

8.3.            Exculpatory Provisions.

 

Agent shall not have any duties or obligations except those expressly set forth
herein and in the other Loan Documents. Without limiting the generality of the
foregoing, Agent:

 

(a)             shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;

 

(b)             shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose Agent to liability or that is contrary to any Loan Document or
applicable law; and

 

(c)              shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Loan Party or any of its
Affiliates that is communicated to or obtained by the Person serving as Agent or
any of its Affiliates in any capacity.

 

Agent shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as Agent shall believe in
good faith shall be necessary, under the circumstances as provided in Sections
7.2 and 9.1) or (ii) in the absence of its own gross negligence or willful
misconduct. The Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until Agent receives from Borrower or a Lender a
written default notice expressly indicating that a Default or Event of Default
has occurred and is continuing and expressly describing such Default or Event of
Default.

 

Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article II or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to Agent.

 

8.4.            Reliance by Agent.

 

Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document, or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the

 

-42-

 

proper Person. Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, that by its terms must be fulfilled
to the satisfaction of a Lender, Agent may presume that such condition is
satisfactory to such Lender unless Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. Agent may consult
with legal counsel (who may be counsel for Borrower), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

 

8.5.            Delegation of Duties.

 

Agent may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by Agent. Agent and any such sub-agent may perform any and
all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Agent.

 

8.6.            Resignation of Agent.

 

Agent may at any time give notice of its resignation to the Lenders and
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with Borrower, to appoint a successor
(provided that unless an Event of Default has occurred and is continuing, such
successor shall be reasonably acceptable to Borrower), which shall be an
existing Lender at such time or a Person having capital and surplus of at least
$100,000,000. If no such successor shall have been so appointed by the Required
Lenders, and shall have accepted such appointment within thirty (30) days after
the retiring Agent gives notice of its resignation, then the retiring Agent may
on behalf of the Lenders, appoint a successor Agent meeting the qualifications
set forth above (provided that unless an Event of Default has occurred and is
continuing, such successor shall be reasonably acceptable to Borrower); provided
that if Agent shall notify Borrower and the Lenders that no qualifying Person
has accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (a) the retiring Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by Agent on
behalf of the Lenders under any of the Loan Documents, the retiring Agent shall
continue to hold such collateral security until such time as a successor Agent
is appointed) and (b) all payments, communications and determinations provided
to be made by, to or through Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders, appoint a successor Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Agent, and the retiring Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by Borrower to a successor Agent shall be the same as those payable to
its predecessor unless otherwise agreed between Borrower and such successor.
After the

 

-43-

 

retiring Agent’s resignation hereunder and under the other Loan Documents, the
provisions of this Article and Section 9.4 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Agent was acting as Agent.

 

8.7.            Non-Reliance on Agent and Other Lenders.

 

Each Lender acknowledges that it has, independently and without reliance upon
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

8.8.            Intentionally omitted.

 

8.9.            Agent May File Proofs of Claim.

 

In case of the pendency of any case, proceeding or other action of a nature or
type referred to in Section 7.1(f) or (g) or any other similar judicial
proceeding relative to any Loan Party, Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether Agent shall have made any
demand on Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(i)               to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and Agent and their respective agents and counsel)
and all other amounts due the Lenders and Agent under Sections 1.9 and 9.4
allowed in such judicial proceeding; and

 

(ii)               to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator, or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Agent and, if Agent shall consent to the
making of such payments directly to the Lenders, to pay to Agent any amount due
for the reasonable compensation, expenses, disbursements and advances of Agent
and its agents and counsel, and any other amounts due Agent under Sections 1.9
and 9.4.

 

Nothing herein contained shall be deemed to authorize Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or

 

-44-

 

composition affecting the Obligations or the rights of any Lender to authorize
Agent to vote in respect of the claim of any Lender or in any such proceeding.

 

8.10.          Collateral and Guarantee Matters.

 

The Lenders irrevocably authorize Agent, at its option and in its discretion and
without further consent of the Lenders:

 

(a)              to release any Lien on any Property granted to or held by Agent
under any Loan Document (i) upon termination of the Commitments and payment in
full of all Obligations (other than contingent indemnification obligations and
Rate Contracts), (ii) that is sold or to be sold or disposed of as part of or in
connection with any Disposition expressly permitted hereunder or under any other
Loan Document, or (iii) if approved, authorized or ratified in writing in
accordance with Section 9.1; it being understood, that a release described in
clause (ii) shall be automatic upon such Disposition;

 

(b)             to release any Guarantor from its guarantee if such Person
ceases to be a Subsidiary as a result of a transaction expressly permitted
hereunder or under any other Loan Document; it being understood, that a release
described in this clause (b) shall be automatic; and

 

(c)              to subordinate any Lien on any Property granted to or held by
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Section 5.1(h).

 

Upon request by Agent at any time, the Required Lenders will confirm in writing
Agent’s authority to release or subordinate its interest in particular types or
items of Property, or to release any Guarantor from its guarantee pursuant to
this Section 8.10. In each case as specified in this Section 8.10, Agent will,
at Borrower’s expense, execute and deliver to Borrower such documents as
Borrower may reasonably request to evidence the release of such item of
Collateral from the Liens granted under the Collateral Documents or to
subordinate its interest in such item, or to release such Guarantor from its
guarantee, in each case in accordance with the terms of the Loan Documents and
this Section 8.10.

 

8.11.          Actions by Individual Lenders.

 

Anything in this Agreement or any Loan Document to the contrary notwithstanding,
the parties hereto agree that any action to protect or enforce the rights of
Agent or any Lender under this Agreement and the other Loan Documents with
respect to the Loan Parties shall be taken by Agent and not by individual
Lenders.

 

  

-45-

 

 





ARTICLE IX


MISCELLANEOUS

 

9.1.            Amendments and Waivers.

 

(a)              Neither this Agreement nor any other Loan Document, nor any
terms hereof or thereof may be amended, supplemented, or modified except in
accordance with the provisions of this Section 9.1. The Required Lenders and
Borrower and each applicable Loan Party may, or, with the written consent of the
Required Lenders, Agent and Borrower and each applicable Loan Party may, from
time to time, (a) enter into written amendments, supplements or modifications
hereto and to the other Loan Documents or (b) waive, on such terms and
conditions as the Required Lenders or Agent, as the case may be, may specify in
such instrument, any of the requirements of this Agreement or the other Loan
Documents or any Default or Event of Default and its consequences; provided,
however, that no such amendment, supplement, modification or waiver shall:

 

(i)               forgive the principal amount or extend the final scheduled
date of maturity of any Loan, extend the scheduled date of any amortization
payment in respect of the Loan, reduce the stated rate of any interest or fee
payable hereunder (except in connection with the waiver of applicability of any
post-default increase in interest rates (which waiver shall be effective with
the consent of the Required Lenders)) or extend the scheduled date of any
payment thereof, or increase the amount or extend the expiration date of any
Lender’s Term Loan Commitment (or reinstate any Lender’s Term Loan Commitment
terminated pursuant to Section 7.2(a)), in each case without the written consent
of each Lender directly affected thereby;

 

(ii)              eliminate or reduce the voting rights of any Lender under this
Section 9.1 without the written consent of such Lender;

 

(iii)             reduce any percentage specified in the definition of Required
Lenders, consent to the assignment or transfer by Borrower of any of its rights
and obligations under this Agreement and the other Loan Documents, release all
or substantially all of the Collateral in any transaction or series of related
transactions or release all or substantially all of the Guarantors from their
obligations hereunder or under the Guarantee and Collateral Agreement, in each
case without the written consent of all Lenders;

 

(iv)            reduce the percentage specified in the definition of Required
Lenders without the written consent of all Lenders;

 

(v)             amend, modify or waive any provision of Article VIII or affect
the rights or duties of Agent under this Agreement, without the written consent
of Agent; or

 

(vi)            amend, modify or waive Section 9.6(h) without the consent of
each Granting Lender all or part of whose Loans are being funded by an SPC at
the time of such amendment, modification or waiver.

 

In the case of any waiver, Borrower, Guarantors, the Lenders and Agent shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or

 

-46-

 

Event of Default waived shall be deemed to be cured and not continuing; but no
such waiver shall extend to any subsequent or other Default or Event of Default,
or impair any right consequent thereon. Notwithstanding anything to the contrary
contained in herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver, or consent hereunder, except that any
Commitment of such Lender may not be increased or decreased without its consent.

 

(b)             Notwithstanding anything to the contrary set forth in Section
9.1(a), Required Lenders may, in their sole discretion, without the consent of
any other Person, upon prior written notice to Borrower, declare that any or all
Margin Stock owned by any Loan Party is Excluded Property and/or waive any Loan
Party’s obligation to comply with one or more of the provisions in this
Agreement or any other Loan Document pertaining to any such Margin Stock.

 

9.2.            Notices; Electronic Communication.

 

(a)              Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or electronic mail
as follows:

 

(i)               if to Borrower, its Address for Notices on its signature page
hereof;

 

(ii)               if to Agent or to ORIX Corporate Capital Inc., its Address
for Notices on its signature page hereof; and

 

(iii)             if to a Lender (other than ORIX Corporate Capital Inc.), to it
at its address (or facsimile number or e-mail address) set forth in its
Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in such
paragraph (b).

 

(b)             Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by Agent;
provided that the foregoing shall not apply to notices to any Lender pursuant to
Article I if such Lender has notified Agent that it is incapable of receiving
notices under such Article by electronic communication. Agent and Borrower may,
in their discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the

 

-47-

 

intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient, and (ii)
notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor.

 

(c)              Any party hereto may change its address, e-mail address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.

 

9.3.            No Waiver; Cumulative Remedies.

 

No failure to exercise and no delay in exercising, on the part of Agent or any
Lender, any right, remedy, power or privilege hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. No course of
dealing between Loan Parties and their Affiliates and Agent or any Lender shall
be effective to amend, modify, or discharge any provision of this Agreement or
any of the other Loan Documents.

 

9.4.            Expenses; Indemnity; Damage Waiver.

 

(a)              Borrower shall pay (i) all reasonable documented out-of-pocket
expenses incurred by Agent and its Affiliates (including Attorney Costs for
Agent) in connection with the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (ii) all
out-of-pocket expenses incurred by Agent and each Lender (including Attorney
Costs and the fees, charges and disbursements of consultants and other
professionals), in connection with any default or the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this section, or (B) in connection with
the Loans made hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans;
provided that (x) in the case of clause (ii), Borrower shall not be responsible
for Attorney Costs incurred by Persons other than Agent and its Affiliates and
(y) Borrower’s obligation to reimburse Agent for out-of-pocket expenses incurred
by Agent in the review of Organizational Documents, due diligence, other
documents, and information relating to a Portfolio Company shall be limited to
$5,000 for the initial assessment and $2,000 per Investment for future
investments in such Portfolio Company on an individual basis, provided further
that the foregoing limitations shall not apply if Agent, in its Permitted
Discretion and in consultation with Borrower, determines that such Investment
warrants additional diligence in order for it to be included as an Unrestricted
Asset.

 

(b)             Borrower shall indemnify Agent (and any sub-agent thereof), each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims,

 

-48-

 

damages, liabilities, penalties, actions, judgments, suits, costs, expenses, and
disbursements (including Attorney Costs for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by any Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any Property owned or operated by any
Loan Party, or any Environmental Liability related in any way to any Loan Party,
or (iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any Loan Party, and regardless of
whether any Indemnitee is a party thereto, AND INCLUDING WITHOUT LIMITATION WITH
RESPECT TO ANY ACTION OR INACTION ARISING FROM ANY INDEMNITEE’S NEGLIGENCE OR
STRICT LIABILITY, provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities,
penalties, actions, judgments, suits, costs, expenses or disbursements (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or any Related Party for such Indemnitee or (y) result from a
claim brought by any Loan Party against an Indemnitee for breach in bad faith of
such Indemnitee’s obligations hereunder or under any other Loan Document, if
such Loan Party has obtained a final nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction. Without limiting the
foregoing, and to the extent permitted by applicable law, Borrower agrees not to
assert and to cause its Subsidiaries not to assert, and hereby waives and agrees
to cause its Subsidiaries to so waive, all rights for contribution or any other
rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee.

 

(c)              To the extent that Borrower for any reason fails to
indefeasibly pay any amount required under paragraph (a) or (b) of this section
to be paid by it to Agent (or any sub-agent thereof) or any Related Party of any
of the foregoing, each Lender severally agrees to pay to such Agent (or any such
sub-agent) or such Related Party, as the case may be, such Lender’s Aggregate
Exposure Percentage (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability, penalty,
action, judgment, suit, cost, expense, or judgment, as the case may be, was
incurred by or asserted against Agent (or any such sub-agent) in its capacity as
such, or against any Related Party of any of the foregoing acting for such Agent
(or any such sub-agent).

 

(d)             To the fullest extent permitted by applicable law, Borrower
shall not assert, and Borrower hereby waives, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials

 

-49-

 

distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.

 

(e)              All amounts due under this Section 9.4 shall be payable on
written demand therefor. The agreements in this Section 9.4 shall survive
repayment of the Loans and payment of all other amounts payable hereunder.

 

9.5.            Marshaling; Payments Set Aside.

 

Neither Agent nor any Lender shall be under any obligation to marshal any assets
in favor of Borrower or any other Person or against or in payment of any or all
of the Obligations. To the extent that Borrower or any other Person makes a
payment or payments to Agent or any Lender, or Agent or any Lender enforces its
Liens or exercises its rights of setoff, and such payment or payments or the
proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by Agent in its discretion)
to be repaid to a trustee, receiver or any other party in connection with any
Insolvency Proceeding, or otherwise, then:

 

(a)              to the extent of such recovery the Obligations or the part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred; and

 

(b)             each Lender severally agrees to pay to Agent upon demand its
ratable share of the total amount so recovered from or repaid by Agent.

 

9.6.            Successors and Assigns; Participations and Assignments.

 

(a)             Successors and Assigns Generally. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
paragraph (b) of this Section, (ii) by way of participation in accordance with
the provisions of paragraph (d) of this Section, (iii) by way of pledge or
assignment of a security interest subject to the restrictions of paragraph (f)
of this Section, or (iv) to an SPC (as defined in paragraph (h) below) in
accordance with the provisions of paragraph (h) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in paragraph (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of the Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)             Assignments by Lenders. Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all

 

-50-

 

or a portion of its Commitment(s), and the Loans at the time owing to it);
provided that any such assignment shall be subject to the following conditions:

 

(i)               Minimum Amounts.

 

(A)             in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment under the Facility and the Loans at the time
owing to it under the Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

 

(B)             in any case not described in paragraph (b)(i)(A) of this
Section, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $1,000,000, unless each of Agent and, so long as no
Event of Default has occurred and is continuing, Borrower otherwise consent
(each such consent not to be unreasonably withheld or delayed);

 

(ii)              Proportionate Amounts. Each partial assignment shall be made
as an assignment of a proportionate part of all the assigning Lender’s rights
and obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis;

 

(iii)             Required Consents. No consent shall be required for any
assignment except to the extent required by paragraph (b)(i)(B) of this Section
and, in addition:

 

(A)            the consent of Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;

 

(B)             the consent of Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) any
Term Loan Commitment if such assignment is to a Person that is not a Lender with
a Term Loan Commitment, an Affiliate of such Lender or an Approved Fund with
respect to such Lender or (ii) any Loan to a Person that is not a Lender, an
Affiliate of a Lender or an Approved Fund; and

 

(C)             the consent of Borrower and Agent (each such consent not to be
unreasonably withheld or delayed) shall be required for assignments to any
Defaulting Lender or any Affiliate thereof.

 

(iv)            Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500; provided, however, that the Agent may,
in its sole discretion, waive

 

-51-

 

such processing and recordation fee in the case of an assignment. The assignee,
if it is not a Lender, shall deliver to the Agent an Administrative
Questionnaire;

 

(v)              No Assignment to any Loan Party/Affiliates. No such assignment
shall be made to any Loan Party or any Affiliate of any Loan Party;

 

(vi)             No Assignment to Natural Persons. No such assignment shall be
made to a natural person; and

 

(vii)           Limitation. No such assignment shall be permitted without the
prior written consent of Agent until Agent shall have notified the Lenders that
syndication of the Commitments has been completed.

 

Subject to acceptance and recording thereof by Agent pursuant to paragraph (c)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party to this Agreement and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
9.4, 10.1, and 10.2 with respect to facts and circumstances occurring prior to
the effective date of such assignment. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section.

 

(c)             Register. Agent, acting solely for this purpose as an agent of
Borrower, shall maintain at its office in Dallas, Texas, a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts and interest of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and Borrower, Agent, and Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. Any
assignment of any Loan, whether or not evidenced by a Note, shall be effective
only upon appropriate entries with respect thereto being made in the Register
(and each Note shall expressly so provide). The Register shall be available for
inspection by Borrower and any Lender, at any reasonable time and from time to
time upon reasonable prior notice.

 

(d)             Participations. Any Lender may at any time, without the consent
of, or notice to, Borrower or Agent, sell participations to any Person (other
than to (x) a natural person or (y) any Loan Party or any Affiliate of any Loan
Party (each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its
Commitment(s) and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) Borrower, Agent and

 

-52-

 

Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement or any other Loan Document; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in clause
(i) of Section 9.1 that directly affects such Participant. Subject to paragraph
(e) of this Section, Borrower agrees that each Participant shall be entitled to
the benefits of Section 10.2 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.8(b) as though it were a Lender, provided such Participant
agrees to be subject to Section 9.8(a) as though it were a Lender. In the event
that a Lender sells a participation (or grants an option to a SPC (as defined
below) to make all or part of a Loan that such Lender would otherwise be
required to make hereunder and which has resulted in the exercise of such option
by the SPC and the making of all or part of the Loan), the Lender, as a
non-fiduciary agent on behalf of Borrower, shall maintain (or cause to be
maintained) in the United States a register (the “Participant Register”) on
which it enters the name and addresses of all participants in the Obligations
held by it (and SPCs making the Loan) and the rights of such participants (and
SPCs) in the Obligations (including principal amount and interest thereon that
is subject to such participations). No Lender shall have an obligation to
disclose all or any portion of the Participant Register to any Person (including
the identity of any Participant or any information relating to a Participant’s
interest in any Loan or any Obligation), except as otherwise required by
applicable law and to Borrower at its reasonable request and then, solely to the
extent that such disclosure is required to establish that such participation,
Loan or Obligation is in registered form under Section 5f.103-1(c) and
1.871-14(c) of the Treasury Regulations. Any participation or transfer thereof
may be effected only by the registration of such participation on the
Participant Register.

 

(e)             Tax Matters; Limitations Upon Participant Rights. No Lender
shall be permitted to enter into any assignment or participation with any
Assignee or Participant who is not a United States Person unless such Assignee
or Participant represents and warrants to such Lender (for its benefit and the
benefit of Borrower) that, as at the date of such assignment or participation,
it is entitled to receive interest payments without withholding or deduction of
any taxes and such Assignee or Participant executes and delivers to such Lender
on or before the date of execution and delivery of documentation of such
participation or assignment, a United States Internal Revenue Service Form W8BEN
or W8ECI, or any successor to either of such forms, as appropriate, properly
completed and claiming complete exemption from withholding and deduction of all
US federal income taxes. A “United States Person” means any citizen, national or
resident of the United States, any corporation or other entity created or
organized in or under the laws of the United States or any political subdivision
hereof or any estate or trust, in each case that is not subject to withholding
of US federal income taxes or other taxes on payment of interest, principal of
fees hereunder. A Participant shall not be entitled to receive any greater
payment under Sections 10.1 and 10.2 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with Borrower’s
prior written consent.

 

-53-

 

(f)              Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(g)             Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

(h)             Special Purpose Funding Vehicles. Notwithstanding anything to
the contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to Agent and Borrower (an “SPC”) the option to provide
all or any part of any Loan that such Granting Lender would otherwise be
obligated to make pursuant to this Agreement; provided that (i) nothing herein
shall constitute a commitment by any SPC to fund any Loan, and (ii) if an SPC
elects not to exercise such option or otherwise fails to make all or any part of
such Loan, the Granting Lender shall be obligated to make such Loan pursuant to
the terms hereof or, if it fails to do so, to make such payment to Agent as is
required by Section 1.10. Each party hereto hereby agrees that (i) no SPC shall
be liable for any indemnity or similar payment obligation under this Agreement
for which a Lender would be liable, (ii) no SPC shall be entitled to the
benefits of Sections 10.1 and 10.2 (or any other increased costs protection
provision) and (iii) the Granting Lender shall for all purposes, including,
without limitation, the approval of any amendment or waiver of any provision of
any Loan Document, remain the Lender of record hereunder. The making of a Loan
by an SPC hereunder shall constitute utilization of the appropriate Commitment
of the Granting Lender to the same extent, and as if, such Loan was made by such
Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior Indebtedness of any SPC, it will
not institute against, or join any other Person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency, or liquidation
proceeding under the laws of the United States or any State thereof.
Notwithstanding anything to the contrary contained in this Agreement, any SPC
may (i) with notice to, but without prior consent of, Borrower and Agent and
without payment of a processing fee therefor, assign all or any portion of its
interest in any Loan to the Granting Lender and (ii) disclose on a confidential
basis any non-public information relating to its funding of Loans to any rating
agency, commercial paper dealer or provider of any surety or guarantee or credit
or liquidity enhancement to such SPC. This paragraph (h) may not be amended
without the prior written consent of each Granting Lender, all or any part of
whose Loans are being funded by the SPC at the time of such amendment.

 

-54-

 

(i)               Notes. Borrower, upon receipt of written notice from the
relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in paragraph (b) above.

 

9.7.            Confidentiality.

 

Each of Agent and Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to Borrower and its obligations, (g) with the
consent of Borrower or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than Borrower; provided, that if Agent
or any Lender is so requested or required to disclose any Information
(including, by oral questions, interrogatories, request for information or
documents, subpoena, civil investigative demand or similar process) pursuant to
clause(b) or (c) above, to the extent permitted by applicable law, Agent or such
Lender, as applicable will promptly notify Borrower of such request so that
Borrower may seek an appropriate protective order.

 

For purposes of this Section, “Information” means all information received from
Borrower or any of its Subsidiaries or Portfolio Companies relating to Borrower
or any of its Subsidiaries or any of their respective businesses, other than any
such information that is available to Agent or any Lender on a nonconfidential
basis prior to disclosure by Borrower or any of its Subsidiaries. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

9.8.            Adjustments; Set-Off.

 

(a)              Except to the extent that this Agreement expressly provides for
payments to be allocated to a particular Lender or Lenders under the Facility,
if any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued

 

-55-

 

interest thereon or other such obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and such other obligations of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them, provided that:

 

(i)               if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest; and

 

(ii)              the provisions of this paragraph shall not be construed to
apply to (x) any payment made by Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to, Borrower or any Subsidiary
thereof (as to which the provisions of this paragraph shall apply).

 

Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of Borrower in the amount of such participation.

 

(b)             Subject to Section 8.11, if an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or
Affiliate to or for the credit or the account of Borrower against any and all of
the obligations of such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender, to the extent then due and
payable, irrespective of whether or not such Lender shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
such Loan Party are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender or its Affiliates may have. Each Lender agrees to notify such Loan
Party and Agent promptly after any such setoff and application, provided that
the failure to give such notice shall not affect the validity of such setoff and
application.

 

9.9.            Notification of Addresses, Lending Offices, Etc.

 

Each Lender shall notify Agent in writing of any changes in the address to which
notices to such Lender should be directed, of addresses of its Lending Office,
of payment instructions in respect of all payments to be made to it hereunder,
and of such other administrative information as Agent shall reasonably request.

 

-56-

 

9.10.          Counterparts; Integration; Effectiveness; Electronic Execution.

 

(a)              This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement and the other Loan Documents constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 2.1, this
Agreement shall become effective when it shall have been executed by Agent and
when Agent shall have received counterparts hereof that, when taken together,
bear the signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or email shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

(b)             The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

9.11.          Severability.

 

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

9.12.          Captions.

 

The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.

 

9.13.           Independence of Provisions.

 

The parties hereto acknowledge that this Agreement and other Loan Documents may
use several different limitations, tests or measurements to regulate the same or
similar matters, and that such limitations, tests and measurements are
cumulative and must each be performed, except as expressly stated to the
contrary in this Agreement.

 

9.14.           Interpretation.

 

This Agreement is the result of negotiations among and has been reviewed by
counsel to Agent, Borrower and the other parties hereto, and is the product of
all parties hereto. Accordingly, this Agreement and the other Loan Documents
shall not be construed against the

 

-57-

 

Lenders or Agent merely because of Agent’s or Lenders’ involvement in the
preparation of such documents and agreements.

 

9.15.           No Third Parties Benefited.

 

This Agreement is made and entered into for the sole protection and legal
benefit of Borrower, the Lenders and Agent, and their permitted successors and
assigns, and no other Person shall be a direct or indirect legal beneficiary of,
or have any direct or indirect cause of action or claim in connection with, this
Agreement or any of the other Loan Documents. Neither Agent nor any Lender shall
have any obligation to any Person not a party to this Agreement or the other
Loan Documents.

 

9.16.           Governing Law; Jurisdiction; Etc.

 

(a)              This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York without regard to the
principles of conflicts of laws thereof (other than Sections 5-1401 and 5-1402
of the New York General Obligations Law).

 

(b)              Each of the parties hereto irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
courts of the State of New York sitting in New York and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable law, in such Federal court. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or in any other Loan Document shall
affect any right that Agent or any Lender may otherwise have to bring any action
or proceeding relating to this Agreement or any other Loan Document against any
other party or its properties in the courts of any jurisdiction.

 

(c)              Each of the parties hereto irrevocably and unconditionally
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(d)             Each party hereto irrevocably consents to service of process in
the manner provided for notices in Section 9.2. Nothing in this Agreement will
affect the right of any party hereto to serve process in any other manner
permitted by applicable law.

 

-58-

 

9.17.          WAIVER OF JURY TRIAL.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

9.18.          ENTIRE AGREEMENT; RELEASE.

 

THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN DOCUMENTS, EMBODIES THE ENTIRE
AGREEMENT AND UNDERSTANDING AMONG BORROWER, THE LENDERS AND AGENT, AND
SUPERSEDES ALL PRIOR OR CONTEMPORANEOUS AGREEMENTS AND UNDERSTANDINGS OF SUCH
PERSONS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF,
EXCEPT FOR THE FEE LETTER REFERENCED IN SUBSECTION 1.9(A), ANY PRIOR
ARRANGEMENTS MADE WITH RESPECT TO THE PAYMENT BY BORROWER OF (OR ANY
INDEMNIFICATION FOR) ANY FEES, COSTS, OR EXPENSES PAYABLE TO OR INCURRED (OR TO
BE INCURRED) BY OR ON BEHALF OF AGENT OR THE LENDERS. THERE ARE NO UNWRITTEN
AGREEMENTS AMONG THE PARTIES. Borrower has relied exclusively on the terms and
provisions contained in this Agreement and the other Loan Documents in its
execution and delivery hereof and thereof and entering into the transactions
which are the subject hereof and thereof. Execution of this Agreement by
Borrower constitutes a full, complete, and irrevocable release of any and all
claims which Borrower may have at law or in equity in respect of all prior
discussions and understandings, oral or written, relating to the subject matter
of this Agreement and the other Loan Documents. Neither Agent nor any Lender
shall be liable to Borrower or any other Person on any theory of liability for
any special, indirect, consequential or punitive damages.

 

9.19.           Press Releases and Related Matters.

 

Borrower hereto consents to the publication by Agent of customary advertising
material relating to the transactions contemplated by this Agreement and the
Loan Documents using such party’s name, product photographs, logo, or trademark.

 

9.20.          USA PATRIOT Act Notice.

 

Each Lender that is subject to the Act (as hereinafter defined) and Agent (for
itself and not on behalf of any Lender) hereby notifies Borrower that pursuant
to the requirements of

 

-59-

 

the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or Agent, as
applicable, to identify each Loan Party in accordance with the Act.

 

9.21.           No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby, Borrower
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a) the credit facilities provided for hereunder and any related arranging or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm’s-length commercial transaction between such Loan Party and its
Affiliates, on the one hand, and the Agent, on the other hand, and Borrower is
capable of evaluating and understanding and understands and accepts the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents (including any amendment, waiver or other modification hereof or
thereof); (b) in connection with the process leading to such transaction, the
Agent is and has been acting solely as a principal and is not the financial
advisor, agent or fiduciary, for such Loan Party, any Subsidiary or any of their
respective Affiliates, stockholders, creditors or employees or any other Person;
(c) the Agent has not assumed and will not assume an advisory, agency or
fiduciary responsibility in favor of such Loan Party or any Subsidiary with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether the Agent has
advised or is currently advising such Loan Party, any Subsidiary, or any of
their respective Affiliates on other matters) and the Agent shall not have any
obligation to such Loan Party, any Subsidiary or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; (d) the
Agent and its Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of such Loan Party, the Subsidiaries
and their respective Affiliates, and the Agent shall not have any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (e) the Agent has not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document), and such Loan Party and each Subsidiary
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate. Borrower hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against the Agent
with respect to any breach or alleged breach of agency or fiduciary duty.

 

ARTICLE X

TAXES AND YIELD PROTECTION

 

10.1.           Taxes.

 

(a)                Any and all payments by or on account of any obligation of
each Loan Party hereunder or under any other Loan Document shall be made free
and clear of and without

 

-60-

 

reduction or withholding for any taxes, unless such withholding is required by
applicable law. If any Loan Party shall be required by applicable law to deduct
any Indemnified Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) Agent or
Lender, as the case may be, receives an amount equal to the sum it would have
received had no such deductions been made, (ii) such Loan Party shall make such
deductions and (iii) such Loan Party shall timely pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.

 

(b)             Without limiting the provisions of paragraph (a) above, and
without duplication thereof, each Loan Party shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable law.

 

(c)             Without duplication of any payment made by any Loan Party
pursuant to paragraphs (a) and (b) above, each Loan Party shall indemnify Agent
and each Lender, within ten (10) days after demand therefor, for the full amount
of any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by Agent or such
Lender, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to such Loan Party by a Lender (with a copy to Agent), or by Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent demonstrable error.

 

(d)             As soon as practicable after any payment of Indemnified Taxes by
a Loan Party to a Governmental Authority, such Loan Party shall deliver to Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to Agent.

 

(e)              (i) Agent and any Lender, including any Foreign Lender that is
entitled to an exemption from or reduction of withholding tax under the law of
the jurisdiction in which a Loan Party is resident for tax purposes, or any
treaty to which such jurisdiction is a party, with respect to payments hereunder
or under any other Loan Document shall deliver to such Loan Party (with a copy
to Agent), at the time or times prescribed by applicable law or reasonably
requested by such Loan Party or Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by Borrower or Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by Borrower
or Agent as will enable Borrower or Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.

 

(ii)              If a payment made to Agent or any Lender under any Loan
Document would be subject to U.S. Federal withholding tax imposed by FATCA if
Agent or such Lender, as applicable, were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), Agent or such Lender, as applicable, shall
deliver to the Withholding Agent, at the time or times

 

-61-

 

prescribed by applicable Law and at such time or times reasonably requested by
the Withholding Agent, such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Withholding Agent as may be
necessary for the Withholding Agent to comply with its obligations under FATCA,
to determine that Agent or such Lender, as applicable, has or has not complied
with its obligations under FATCA, or to determine the amount to deduct and
withhold from such payment.

 

(f)               If any party to this Agreement determines, in its sole
discretion exercised in good faith, that it has received a refund of any taxes
as to which it has been indemnified pursuant to this Section (including
additional amounts paid pursuant to paragraph (e) of this Section), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the taxes giving
rise to such refund), net of all out of pocket expenses (including any taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in paragraph (e) of this Section, in no event will any indemnified
party be required to pay any amount to any indemnifying party pursuant to
paragraph (e) of this Section if such payment would place such indemnified party
in a less favorable position (on a net after tax basis) than such indemnified
party would have been in if the indemnification payments or additional amounts
giving rise to such refund had never been paid. Nothing in paragraph (e) of this
Section shall be construed to require any indemnified party to make available
its tax returns (or any other information relating to its taxes which it deems
confidential) to the indemnifying party or any other Person.

 

(g)             The agreements in this Section shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.

 

10.2.           Increased Costs.

 

(a)              If any Change in Law shall:

 

(i)               impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender;

 

(ii)             subject any Lender to any tax of any kind whatsoever with
respect to this Agreement, or change the basis of taxation of payments to such
Lender in respect thereof (except for Indemnified Taxes covered by Section 10.1
and the imposition of, or any change in the rate of, any Excluded Tax payable by
such Lender); or

 

(iii)             impose on any Lender any other non-tax condition, cost or
expense affecting this Agreement made by such Lender or participation therein;
and

 

-62-

 

the result of any of the foregoing shall be to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or any other amount) then, promptly following the request of such Lender,
Borrower will pay to such Lender, such additional amount or amounts as will
compensate such Lender, as the case may be, for such additional costs incurred
or reduction suffered.

 

(b)             If any Lender determines that any Change in Law affecting such
Lender or any lending office of such Lender or such Lender’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement, the Commitments of
such Lender or the Loans made by such Lender to a level below that which such
Lender or such Lender’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy), then from time
to time Borrower will pay to such Lender such additional amount or amounts as
will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

 

(c)              A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in paragraph (a) or (b) of this Section and delivered to Borrower
shall be conclusive absent demonstrable error. Borrower shall pay such Lender
the amount shown as due on any such certificate within ten (10) days after
receipt thereof.

 

(d)             Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation, provided that Borrower shall not be
required to compensate a Lender pursuant to this Section for any increased costs
incurred or reductions suffered more than nine (9) months prior to the date that
such Lender notifies Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the nine-month period referred to above shall
be extended to include the period of retroactive effect thereof).

 

(e)              The obligations of Borrower pursuant to this Section shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

 

10.3.           Certificates of Lenders.

 

Any Lender claiming reimbursement or compensation pursuant to this Article X
shall deliver to Borrower (with a copy to Agent) a certificate setting forth in
reasonable detail the amount payable to such Lender hereunder and such
certificate shall be conclusive and binding on Borrower in the absence of
demonstrable error.

 

10.4.           Mitigation Obligations; Replacement of Lenders.

 

(a)             If any Lender requests compensation under Section 10.2, or
requires Borrower to pay any additional amount to any Lender or any Governmental
Authority for the

 

-63-

 

account of any Lender pursuant to Section 10.1, then such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 10.1 or 10.2, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

 

(b)             If any Lender requests compensation under Section 10.2, or if
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 10.1,
or if any Lender is a Defaulting Lender hereunder, or other circumstance exists
hereunder that gives Borrower the right to replace a Lender as a party hereto,
then Borrower may, at its sole expense and effort, upon notice to such Lender
and Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 9.6), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

 

(i)               Borrower shall have paid to Agent the assignment fee specified
in Section 9.6;

 

(ii)              such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 10.4) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or Borrower (in the
case of all other amounts);

 

(iii)             in the case of any such assignment resulting from a claim for
compensation under Section 10.2 or payments required to be made pursuant to
Section 10.1, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

(iv)            such assignment does not conflict with applicable Requirements
of Law.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

 

ARTICLE XI

DEFINITIONS

 

11.1.           Defined Terms.

 

The following terms are defined in the Sections or subsections referenced
opposite such terms:

 

-64-

 

 

“Act” 9.20 “Agreement” Preamble “Borrower” Preamble “Commitment Reduction Fee”
1.8(d) “Draw Fee” 1.8(b) “Environmental Permits” 3.12(b) “Event of Default” 7.1
“Excess” 1.3(d) “Granting Lender” 9.6(h) “Indemnitee” 9.4(b) “Information” 9.7
“Investments” 5.4 “Lender” and “Lenders” Preamble “Loan” and “Loans” 1.1(a)
“Maximum Legal Rate” 1.3(d) “Maturity Date” 1.9(a) “ORIX Portfolio Company”
5.16(a) “Participant” 9.6(d) “Participant Register” 9.6(d) “Permitted Liens” 5.1
“PIK Interest” 1.3(a) “Register” 9.6(c) “Restricted Payments” 5.10 “SPC” 9.6(h)
“Term Loan Commitment” 1.1(a) “Unfunded Commitment Fee” 1.9(b)

 

In addition to the terms defined elsewhere in this Agreement, the following
terms have the following meanings:

 

“Account” means, as at any date of determination, all “accounts” (as such term
is defined in the UCC) of each Loan Party.

 

“Account Control Agreement” means a tri-party deposit account, securities
account or commodities account control agreement by and among the applicable
Loan Party, Agent and the depository, securities intermediary or commodities
intermediary, and each in form and substance reasonably satisfactory to Agent
and in any event providing to Agent “control” of such deposit account,
securities account and/or commodities account within the meaning of Articles 8
and 9 of the UCC.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by Agent.

 

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person,

 

-65-

 

whether through the ownership of voting securities, by contract or otherwise.
Without limitation, any director, executive officer, or beneficial owner of ten
percent (10%) or more of the equity of a Person shall for the purposes of this
Agreement, be deemed to control the other Person. Notwithstanding the foregoing,
neither Agent nor any Lender shall be deemed an “Affiliate” of any Loan Party.
Notwithstanding anything to the contrary herein, for the purposes of the Loan
Documents, (i) none of the Lenders, the Agent, nor any of their respective
Affiliates shall be deemed to be an Affiliate of the Loan Parties by virtue of
the transactions contemplated by the Loan Documents; (ii) no ORIX Portfolio
Company other than a Loan Party shall be deemed an Affiliate of any Loan Party,
and (iii) no Portfolio Company shall be deemed an Affiliate of any Loan Party.

 

“Agent” means ORIX in its capacity as agent for the Lenders hereunder, and any
successor agent.

 

“Aggregate Exposure” means, with respect to any Lender at any time, an amount
equal to (a) until the Closing Date, the aggregate amount of such Lender’s
Commitments at such time and (b) thereafter, the aggregate then unpaid principal
amount of such Lender’s Loans or, if the Term Loan Commitments have been
terminated, the amount of such Lender’s Loans then outstanding.

 

“Aggregate Exposure Percentage” means, with respect to any Lender at any time,
the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at
such time to the Aggregate Exposure of all Lenders at such time.

 

“Aggregate Term Loan Commitment” means the combined Term Loan Commitments of the
Lenders, which shall initially be in the amount of $20,000,000, as such amount
may be reduced from time to time pursuant to this Agreement.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or Affiliate of an entity that
administers or manages a Lender.

 

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of each party whose consent is required
by Section 9.6), and accepted by Agent, in substantially the form of Exhibit
11.1(a) or any other form approved by Agent.

 

“Attorney Costs” means and includes all reasonable fees, charges, and
disbursements of any law firm or other external counsel.

 

“Average Market Value” means the volume weighted average of the Closing Price
for the security in question for the twenty (20) trading days immediately
preceding the date of determination. For the purposes of measuring Borrower’s
compliance with the covenants in this Agreement, Borrower shall deliver to Agent
reasonably detailed calculations of the Average Market Value based on data
provided by Nasdaq or a substantially similar reputable national financial
reporting service reasonably acceptable to Agent, provided that if, in the
exercise of its Permitted Discretion, Agent is not satisfied with the
calculation of the Average Market Value,

 

-66-

 

then Agent shall calculate Average Market Value in accordance with the
foregoing, which calculation shall be conclusive absent demonstrable error.

 

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.), as amended and in effect from time to time and the regulations
issued from time to time thereunder.

 

“BDC” means a “business development company” under the Investment Company Act.

 

“Borrowing” means a borrowing hereunder consisting of Loans made to the same
Borrower on the same day by the Lenders pursuant to Article I.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in Dallas, Texas or New York, New York are authorized or
required by law to close.

 

“Capital Lease” means any leasing or similar arrangement which, in accordance
with GAAP, is classified as a capital lease.

 

“Capital Lease Obligations” means all monetary obligations of any Loan Party
under any Capital Lease.

 

“Cash Equivalents” means: (a) securities issued or fully guaranteed or insured
by the United States Government or any agency thereof having maturities of not
more than twelve (12) months from the date of acquisition; (b) certificates of
deposit, time deposits, repurchase agreements, reverse repurchase agreements, or
bankers’ acceptances, having in each case a tenor of not more than twelve (12)
months, issued by any Lender, or by any U.S. commercial bank or any branch or
agency of a non-U.S. bank licensed to conduct business in the U.S. having
combined capital and surplus of not less than $250,000,000; (c) commercial paper
of an issuer rated at least A-1 by Standard & Poor’s Corporation or P-1 by
Moody’s Investors Service Inc. and in either case having a tenor of not more
than three (3) months and (d) money market mutual funds provided that
substantially all of the assets of such fund are comprised of securities of the
type described in clauses (a) through (c).

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that, notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

 

-67-

 

“Change of Control” means the occurrence of any of the following (i) any Person
acquires the direct or indirect ownership of more than thirty-five percent (35%)
of the issued and outstanding voting Equity Interests of the Borrower or
(ii) fifty percent (50%) or more of the members of the Board of Directors (or
other applicable governing body) of Borrower on any date shall not have been
(x) members of the Board of Directors (or other applicable governing body) of
Borrower on the date twelve (12) months prior to such date or (y) approved (by
recommendation, nomination, election or otherwise) by Persons who constitute at
least a majority of the members of the Board of Directors (or other applicable
governing body) of Borrower as constituted on the date twelve (12) months prior
to such date.

 

“Closing Date” means the date on which all conditions precedent set forth in
Section 2.1 are satisfied or waived by Agent and all Lenders.

 

“Closing Price” means:

 

(a) If the primary market for the security in question is a national securities
exchange registered under the Exchange Act or any other market or quotation
system in which last sale transactions are reported on a contemporaneous basis,
then the last reported sales price, regular way, of such security for such day,
or, if there has not been a sale on such trading day, then the highest closing
or last bid quotation therefor on such trading day (excluding, in any case, any
price that is not the result of bona fide arm’s length trading); or

 

(b) If the primary market for such security is not an exchange or quotation
system in which last sale transactions are contemporaneously reported, then the
highest closing or last bona fide bid or asked quotation by disinterested
Persons in the over-the-counter market on such trading day as reported by the
National Association of Securities Dealers through its Automated Quotation
System or its successor or such other generally accepted source of publicly
reported bid quotations as the Agent designates.

 

“Code” means the Internal Revenue Code of 1986, and regulations promulgated
thereunder.

 

“Collateral” means all Property and interests in Property and proceeds thereof
now owned or hereafter acquired by any Loan Party or any other Person as debtor
and their respective Subsidiaries and any other Person who has granted a Lien to
Agent, in or upon which a Lien now or hereafter exists as security for any
Obligations in favor of any Lender or Agent for the benefit of Agent and
Lenders, whether under this Agreement or under any other documents executed by
any such Persons and delivered to Agent.

 

“Collateral Documents” means, collectively, the Guarantee and Collateral
Agreement, the Pledge Agreements, the Mortgages (if any), each Account Control
Agreement and all other security agreements, patent and trademark assignments,
lease assignments, guarantees and other similar agreements, and all amendments,
restatements, modifications or supplements thereof or thereto, by or between any
one or more of any Loan Party or any other Person pledging or granting a lien on
Collateral as security for any Obligations or pursuant to which any such Person
guarantees the payment and performance of the Obligations, and any Lender or
Agent for the benefit of Agent and the Lenders now or hereafter delivered to the

 

-68-

 

Lenders or Agent pursuant to or in connection with the transactions contemplated
hereby, and all financing statements (or comparable documents now or hereafter
filed in accordance with the UCC or comparable law) against any Loan Party or
any other Person pledging or granting a lien on Collateral as debtor in favor of
any Lender or Agent for the benefit of Agent and the Lenders, as secured party.

 

“Commitment” means, for each Lender, its Term Loan Commitment.

 

“Commitment Percentage” means, as to any Lender, the percentage equivalent of
such Lender’s Term Loan Commitment divided by the Aggregate Term Loan
Commitment.

 

“Compliance Certificate” means a certificate of Borrower, in substantially the
form of Exhibit 4.2(b) hereto.

 

“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person: (i) with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; (ii) with
respect to any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; (iii) under
any Rate Contracts; (iv) to make take-or-pay or similar payments if required
regardless of nonperformance by any other party or parties to an agreement; or
(v) for the obligations of another Person through any agreement to purchase,
repurchase or otherwise acquire such obligation or any Property constituting
security therefor, to provide funds for the payment or discharge of such
obligation or to maintain the solvency, financial condition or any balance sheet
item or level of income of another Person. The amount of any Contingent
Obligation shall be equal to the amount of the obligation so guaranteed or
otherwise supported or, if not a fixed and determined amount, the maximum amount
so guaranteed or supported.

 

“Contractual Obligations” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its Property is bound.

 

“Controlled Group” means a Loan Party and all Persons (whether or not
incorporated) under common control or treated as a single employer with a Loan
Party pursuant to Section 414(b), (c), (m) or (o) of the Code or Section 4001 of
ERISA.

 

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured or otherwise remedied during such
time) constitute an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans required to be funded by it hereunder within one (1) Business Day of
the date required to be funded by it hereunder, unless such Lender has cured
such failure to the satisfaction of the Agent, (b) has otherwise failed to pay
over to Agent or any other Lender any other amount

 

-69-

 

required to be paid by it hereunder within one (1) Business Day of the date when
due, unless the subject of a good faith dispute, or unless such Lender has cured
such failure to the satisfaction of the Agent, or (c) is the subject of an
Insolvency Proceeding.

 

“Disposition” means (a) the sale, lease, conveyance or other disposition of
Property, other than sales or other dispositions expressly permitted under
Section 5.2, and (b) the sale or transfer by any Loan Party of any Equity
Interests issued by any Subsidiary of Borrower and held by such transferor
Person.

 

“Dollars”, “dollars” and “$” each mean lawful money of the United States of
America.

 

“Domestic Loan Party” means any Loan Party that is incorporated or otherwise
formed under the laws of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

 

“Environmental Claims” means all claims, however asserted, by any Governmental
Authority or other Person alleging potential liability or responsibility for
violation of any Environmental Law, or for release or injury to the environment
or threat to public health, personal injury (including sickness, disease or
death), property damage, natural resources damage, or otherwise alleging
liability or responsibility for damages (punitive or otherwise), cleanup,
removal, remedial or response costs, restitution, civil or criminal penalties,
injunctive relief, or other type of relief, resulting from or based upon the
presence, placement, discharge, emission or release (including intentional and
unintentional, negligent and non-negligent, sudden or non-sudden, accidental or
non-accidental, placement, spills, leaks, discharges, emissions or releases) of
any Hazardous Material at, in, or from Property, whether or not owned by any
Loan Party.

 

“Environmental Laws” means all foreign, federal, state or local laws, statutes,
common law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authorities, in each case
relating to environmental, health, safety and land use matters; including,
without limitation, the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, the Clean Air Act, the Federal Water Pollution Control
Act of 1972, the Solid Waste Disposal Act, the Federal Resource Conservation and
Recovery Act, the Toxic Substances Control Act, the Emergency Planning and
Community Right-to-Know Act.

 

“Environmental Liabilities” means all liabilities (including costs of remedial
actions, natural resource damages and costs and expenses of investigation and
feasibility studies) that may be imposed on, incurred by or asserted against a
Person as a result of, or related to, any claim, suit, action, investigation,
proceeding or demand by any other Person, whether based in contract, tort,
implied or express warranty, strict liability, criminal or civil statute or
common law or otherwise, arising under any Environmental Law or in connection
with any environmental, health or safety condition or with any release and
resulting from the ownership, lease, sublease or other operation or occupation
of property by such Person.

 

-70-

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrant, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Loan Party within the meaning of Section 414(b),
414(c), 414(m) or 414(o) of the Code or Section 4001 of ERISA.

 

“ERISA Event” means (a) a Reportable Event for which notice has not been
expressly waived by the Internal Revenue Service with respect to a Qualified
Plan or a Multiemployer Plan; (b) a withdrawal by any Loan Party or any ERISA
Affiliate from a Qualified Plan subject to Section 4063 of ERISA during a plan
year in which it was a substantial employer (as defined in Section 4001(a)(2) of
ERISA); (c) a complete or partial withdrawal by any Loan Party or any ERISA
Affiliate from a Multiemployer Plan; (d) the filing of a notice of intent to
terminate, the treatment of a plan amendment as a termination under Section 4041
or 4041A of ERISA or the commencement of proceedings by the PBGC to terminate a
Qualified Plan or Multiemployer Plan subject to Title IV of ERISA; (e) a failure
by any Loan Party or any member of the Controlled Group to make required
contributions to a Qualified Plan or Multiemployer Plan; (f) an event or
condition which might reasonably be expected to constitute grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Qualified Plan or Multiemployer Plan; (g) the imposition of any
liability under Title IV of ERISA, other than PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Loan Party or any ERISA
Affiliate; (h) an application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code with respect to any
Plan; (i) a non-exempt prohibited transaction occurs with respect to any Plan
for which any Loan Party may be directly or indirectly liable; or (j) a
violation of the applicable requirements of Section 404 or 405 of ERISA or the
exclusive benefit rule under Section 401(a) of the Code by any fiduciary or
disqualified person with respect to any Plan for which any Loan Party or any
member of the Controlled Group may be directly or indirectly liable.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

“Excluded Deposit Accounts” means (i) Deposit Accounts the balance of which
consists exclusively of (A) withheld income taxes and federal, state or local
employment taxes in such amounts as are required in the reasonable judgment of
the Borrower to be paid to the Internal Revenue Service or state or local
government agencies with respect to current or former employees of any one or
more of the Loan Parties and (B) amounts required to be paid over to an employee
benefit plan pursuant to DOL Reg. Sec. 2510.3-102 on behalf of or for the
benefit of employees of one or more Loan Parties, (ii) all segregated Deposit
Accounts constituting (and the balance of which consists solely of funds set
aside in connection with) taxes accounts and payroll accounts and (iii) any
Deposit Account the maximum daily balance of which does not

 

-71-

 

exceed $25,000 individually, or in the aggregate, together with the maximum
daily balance of all such other Deposit Accounts excluded pursuant to this
definition at any time, $100,000.

 

“Excluded Property” shall have the meaning set forth in the Guarantee and
Collateral Agreement and, in accordance with Section 9.1(b), any or all Margin
Stock owned by any Loan Party may, from time to time, be “Excluded Property”.

 

“Excluded Taxes” means, with respect to Agent, any Lender or any other recipient
of any payment to be made by or on account of any obligation of Borrower
hereunder, (a) taxes imposed on or measured by its overall net income (however
denominated), and franchise taxes imposed on it, by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which Borrower is resident for tax purposes, (c) in
the case of a Foreign Lender (other than an assignee pursuant to a request by
Borrower under Section 10.8), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
hereto (or designates a new lending office) or is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with Section 10.1, except to the extent that such Foreign Lender (or its
Assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from Borrower with respect
to such withholding tax pursuant to Section 10.1, and (d) any withholding taxes
imposed under FATCA.

 

“Facility” means the Term Loan Commitments and the Loans made thereunder.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward to
the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day, provided
that if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate quoted to Agent on
such day on such transactions as determined by Agent in a commercially
reasonable manner.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

 

“Fee Letter” means that certain Fee Letter, dated as of the date hereof between
Borrower and ORIX.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which Borrower is a resident for tax purposes.
For purposes of this

 

-72-

 

definition, the United States of America, each State thereof, and the District
of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is incorporated or otherwise
formed under the laws of a country other than those of the United States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funded Debt” means, for any period, all Indebtedness of the Loan Parties
outstanding under the Facility.

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the accounting
profession), which are applicable to the circumstances as of the date of
determination.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

 

“Guarantor” means (i) each Person which executes the Guaranty and Collateral
Agreement (other than Borrower), (ii) each Person which hereafter executes a
joinder agreement in substantially the form of Annex I to the Guarantee and
Collateral Agreement or (iii) each Person which hereafter executes a guarantee
or other similar agreement in favor of Agent in respect of any of the
Obligations.

 

“Guarantee and Collateral Agreement” means that certain Guarantee and Collateral
Agreement, dated as of the date hereof, among Borrower, Guarantors and Agent.

 

“Hazardous Materials” means all those substances which are regulated by, or
which may form the basis of liability under, any Environmental Law.

 

“Indebtedness” of any Person means, without duplication: (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of Property or services (including, without limitation,
“earn outs” and similar obligations, but excluding trade payables entered into
in the Ordinary Course of Business); (c) the face amount of all letters of
credit issued for the account of such Person and without duplication, all drafts
drawn thereunder and all reimbursement or payment obligations with respect to
letters of credit, surety bonds and other similar instruments issued by such
Person; (d) all obligations evidenced by notes, bonds, debentures or similar
instruments, including obligations so evidenced incurred in connection with the
acquisition of Property, assets or businesses; (e) all indebtedness created or
arising under any conditional sale or other title retention agreement, or
incurred as

 

-73-

 

financing, in either case with respect to Property acquired by the Person (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such Property); (f) all
Capital Lease Obligations; (g) the principal balance outstanding under any
synthetic lease, off-balance sheet loan or similar off-balance sheet financing
products; (h) all indebtedness referred to in clauses (a) through (g) above
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in Property
(including accounts and contracts rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such indebtedness;
and (i) all Contingent Obligations described in clause (i) of the definition
thereof in respect of Indebtedness of others of the kinds referred to in clauses
(a) through (h) above. Notwithstanding the foregoing, in no event shall capital
commitments of a Person in or to any Portfolio Company constitute
“Indebtedness.”

 

“Indemnified Taxes” means (a) taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under any Loan Document and
(b) Other Taxes.

 

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; in each case in (a) and (b) above, undertaken under U.S. federal,
state or foreign law, including the Bankruptcy Code.

 

“Interest Payment Date” means the last Business Day of each March, June,
September, and December (commencing with the last Business Day of September
2013) and the Maturity Date.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time.

 

“Investment Policy” means, (a) with respect to Borrower, the written Investment
Policy of Borrower attached hereto as Annex II, as the same may be amended or
modified from time to time in accordance with this Agreement, (b) with respect
to any other Loan Party, such Person’s written Investment Policy, if applicable,
as the same may be amended or modified from time to time in accordance with the
Loan Documents, a copy of which shall be delivered to Agent and the Lenders, and
(c) with respect to any other Person, such Person’s written Investment Policy,
as the same may be amended or modified from time to time, a copy of which shall
be delivered to Agent and the Lenders.

 

“Lending Office” means, with respect to any Lender, the office or offices of
such Lender specified as its “Lending Office” opposite its name on the
applicable signature page hereto, or such other office or offices of such Lender
as it may from time to time notify Borrower and Agent.

 

-74-

 

“Liabilities” means, as of any date, the total liabilities (other than Funded
Debt and other Indebtedness) of Borrower that would be reflected on a balance
sheet of Borrower as “current liabilities” in accordance with GAAP.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge or deposit arrangement, encumbrance, lien (statutory or otherwise) or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including those created by, arising under or
evidenced by any conditional sale or other title retention agreement, the
interest of a lessor under a Capital Lease, any financing lease having
substantially the same economic effect as any of the foregoing, or the filing of
any financing statement naming the owner of the asset to which such lien relates
as debtor, under the UCC or any comparable law) and any contingent or other
agreement to provide any of the foregoing, but not including the interest of a
lessor under a lease which is not a Capital Lease.

 

“Loan Documents” means this Agreement, the Notes, the Collateral Documents, the
Fee Letter, and all documents delivered to Agent and/or any Lender in connection
with any of the foregoing.

 

“Loan Party” means Borrower and each of its Subsidiaries that is a Guarantor.

 

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

 

“Market Value Coverage Ratio” means, as of the date of measurement, the ratio of
(a) the Average Market Value of Borrower’s outstanding Equity Interests as of
such date to (b) Funded Debt as of such date.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, Properties, or financial
condition of the Loan Parties taken as a whole; (b) a material impairment of the
ability of any Loan Party to perform in any material respect its obligations
under any Loan Document; or (c) a material adverse effect upon (i) the legality,
validity, binding effect or enforceability of any Loan Document, or (ii) the
perfection or priority of any Lien granted to the Lenders or to Agent for the
benefit of the Lenders under any of the Collateral Documents; provided that a
Material Adverse Effect shall not result solely due to a decline in the Net
Asset Value of the Borrower or a change in general market conditions or values
of the Borrower’s Investments in or to any Portfolio Company.

 

“Mortgage” means any deed of trust, leasehold deed of trust, mortgage, leasehold
mortgage, deed to secure debt, leasehold deed to secure debt or other document
creating a Lien on real Property or any interest in real Property.

 

“Multiemployer Plan” means a “multiemployer plan” (within the meaning of Section
4001(a)(3) of ERISA) and to which Borrower or any member of the Controlled Group
may have any liability.

 

“Net Asset Valuation Certificate” means a certificate of Borrower, in
substantially the form of Exhibit 4.2(c) hereto.

 

-75-

 

“Net Asset Value” has the meaning set forth on Annex I.

 

“Net Asset Value Coverage Ratio” means the ratio of (a) Borrower’s Net Asset
Value to (b) Funded Debt.

 

“Net Proceeds” means proceeds in cash, checks or other cash equivalent financial
instruments (including Cash Equivalents) as and when received by the Person
making a Portfolio Disposition, net of: (a) the direct costs relating to such
Portfolio Disposition excluding amounts payable to any Loan Party or any
Affiliate of any Loan Party, (b) sale, use or other transaction or income taxes
paid or payable as a result thereof, and (c) amounts required to be applied to
repay principal, interest and prepayment premiums and penalties on Indebtedness
secured by a Permitted Lien on the asset which is the subject of such Portfolio
Disposition.

 

“Note” means any Term Note and “Notes” means all such Notes.

 

“Notice of Borrowing” means a notice given by Borrower to Agent pursuant to
Section 1.5, in substantially the form of Exhibit 11.1(b) hereto.

 

“Obligations” means all Loans, all interest on the Loans (including, without
limitation, interest accruing after the maturity of the Loans and interest
accruing after the filing of any petition in bankruptcy or the commencement of
any Insolvency Proceeding relating to any Loan Party, whether or not a claim for
post-petition interest is allowed in such proceeding) and all other
Indebtedness, advances, debts, liabilities, obligations, covenants and duties
owing by the Loan Parties to any Lender, Agent, or any other Person required to
be indemnified, that arises under any Loan Document or under any Rate Contract
between Borrower and a Lender or an Affiliate thereof (or a Person who was a
Lender at the time of execution and delivery thereof (or any Affiliate thereof))
required hereunder, whether or not for the payment of money, whether arising by
reason of an extension of credit, loan, guaranty, indemnification or in any
other manner, whether direct or indirect (including those acquired by
assignment), absolute or contingent, due or to become due, now existing or
hereafter arising and however acquired.

 

“Ordinary Course of Business” means, in respect of any transaction involving any
Loan Party, the ordinary course of such Person’s business, undertaken by such
Person in good faith and not for purposes of evading any covenant or restriction
in any Loan Document.

 

“Organization Documents” means, (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation,
any shareholder rights agreement, investor rights agreement, voting agreement,
and all applicable resolutions of the board of directors (or any committee
thereof) of such corporation, (b) for any partnership, the partnership agreement
and, if applicable, certificate of limited partnership, (c) for any limited
liability company, the operating agreement, articles or certificate of
formation, investor rights agreement, or voting agreement, and (d) for any other
Person, such comparable governing documents, and in each case with respect to
the foregoing clauses (a), (b), (c) and (d), along with all other applicable
governing documents of the applicable Person.

 

“ORIX” means ORIX Corporate Capital Inc., a Delaware corporation.

 

-76-

 

“Other Taxes” means all present or future stamp, excise, property or documentary
taxes or any other taxes, charges, withholdings or similar levies (including
penalties, interest and additions to taxes and related costs and expenses)
arising from any payment made hereunder or under any other Loan Document or from
the execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document other than Excluded Taxes.

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56, as amended.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any of its principal functions under ERISA.

 

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured lender) business
judgment.

 

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, or Governmental Authority.

 

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which Borrower or any other member of the Controlled Group sponsors or maintains
or to which Borrower or any other member of the Controlled Group may have
liability, but excluding any Multiemployer Plan.

 

“Pledge Agreements” means those certain Pledge Agreements dated as of the
Closing Date pursuant to which Borrower pledges its Equity Interests in each of
its Subsidiaries and Portfolio Companies to Agent, in each case, as amended,
restated, supplemented, or otherwise modified from time to time.

 

“Portfolio Companies” means the companies in which Borrower maintains
Investments in compliance with this Agreement as shown on the balance sheet of
Borrower. No Loan Party shall be a “Portfolio Company.”

 

“Portfolio Disposition” means a Disposition of an Investment in a Portfolio
Company.

 

“Prior Indebtedness” means the Indebtedness and obligations specified on
Schedule 11.1 hereto.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible, including Investments in
any Portfolio Company.

 

“Qualified Plan” means a pension plan (as defined in Section 3(2) of ERISA)
intended to be tax-qualified under Section 401(a) of the Code and which any
member of the Controlled Group sponsors, maintains, or to which it makes, is
making or is obligated to make contributions, or in the case of a multiple
employer plan (as described in Section 4064(a) of

 

-77-

 

ERISA) has made contributions at any time during the immediately preceding
period covering at least five (5) plan years, but excluding any Multiemployer
Plan.

 

“Rate Contracts” means swap agreements (as such term is defined in Section 101
of the Bankruptcy Code) and any other agreements or arrangements designed to
provide protection against fluctuations in interest or currency exchange rates.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Reportable Event” means, as to any Plan, (a) any of the events set forth in
Section 4043(b) of ERISA or the regulations thereunder, other than any such
event for which the thirty (30) day notice requirement under ERISA has been
waived in regulations issued by the PBGC, (b) a withdrawal from a Plan described
in Section 4063 of ERISA, or (c) a cessation of operations described in Section
4062(e) of ERISA.

 

“Required Lenders” means, (a) at any time Lenders then having a majority of the
sum of the aggregate unpaid principal amount of Loans then outstanding, or (b)
at any time there are only two Lenders, each such percentage set forth above
shall be increased to one hundred percent (100%); provided that for purposes of
clause (b), a Lender and each of its Affiliates and Approved Funds that are also
Lenders shall be treated as one (1) Lender; provided, further, that the Term
Loan Commitments and Loans held by any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

 

“Requirement of Law” means, as to any Person, any law (statutory or common),
ordinance, treaty, rule, regulation, order, policy, other legal requirement or
determination of an arbitrator or of a Governmental Authority, in each case
applicable to or binding upon such Person or any of its Property or to which
such Person or any of its Property is subject.

 

“Responsible Officer” means, with respect to any Loan Party, the chief executive
officer or the president of such Loan Party, or any other officer having
substantially the same authority and responsibility; or, with respect to
compliance with financial covenants or delivery of financial information, the
chief financial officer or the treasurer of such Loan Party, or any other
officer having substantially the same authority and responsibility.

 

“SBIC” means a small business investment company.

 

“SEC” means the Securities and Exchange Commission and any successor federal
agency having similar powers.

 

“Solvency Certificate” means a certificate of Borrower, in substantially the
form of Exhibit 2.1(m) hereto.

 

“Solvent” means, as to any Person at any time, that (a) the fair value of the
Property of such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated for purposes of Section 101(32)(A) of the
Bankruptcy Code and, in the alternative, for

 

-78-

 

purposes of the Uniform Fraudulent Transfer Act; (b) the present fair saleable
value of the Property of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured; (c) such Person is able to realize upon its
Property and pay its debts and other liabilities (including disputed, contingent
and unliquidated liabilities) as they mature in the normal course of business;
(d) such Person does not intend to, and does not believe that it will, incur
debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature; and (e) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute unreasonably small capital.

 

“Specified Fund Entity” means a Person which is an investment fund or SBIC fund,
or a general partner or managing member of any such investment fund or SBIC
fund, that is principally engaged in making investments in a manner that is
substantially similar to the Investment Policy (or a subset thereof) of the
Borrower.

 

“Subsidiary” of a Person means any corporation, association, limited liability
company, partnership, joint venture or other business entity of which more than
fifty percent (50%) of the voting stock or other Equity Interests (in the case
of Persons other than corporations), is owned or controlled directly or
indirectly by the Person, or one or more of the Subsidiaries of the Person, or a
combination thereof; provided that for the purposes of this Agreement, no
Portfolio Company or Specified Fund Entity shall be a “Subsidiary” of any Loan
Party or any Loan Party’s subsidiaries.

 

“Term Note” means a promissory note of Borrower payable a Lender, in
substantially the form of Exhibit 11.1(c) hereto, evidencing the Indebtedness of
Borrower to such Lender resulting from the Loan made to Borrower by such Lender.

 

“Termination Date” means the earlier to occur of: (a) the third anniversary of
the Closing Date, (b) the date of the occurrence of a Tier 1 Key Man Event,
provided that if such Tier 1 Key Man Event is deemed cured pursuant to the
definition thereof, then the Termination Date shall be deemed to have not
occurred; and (c) the date on which the Aggregate Term Loan Commitment shall
terminate in accordance with the provisions of this Agreement.

 

“Tier 1 Key Man Event” means such time as either Douglas Jamison or Daniel Wolfe
shall have failed to devote substantially all of his business time and attention
to the Loan Parties; provided that if, within 60 days after the occurrence of
any Tier 1 Key Man Event, Borrower hires a replacement for such individual
satisfactory to Agent and Required Lenders in their sole discretion, then such
Tier 1 Key Man Event shall be deemed cured.

 

“Tier 2 Key Man Event” means such time as both Douglas Jamison and Daniel Wolfe
shall have failed to devote substantially all of their business time and
attention to the Loan Parties; provided that if, within 60 days after the
occurrence of any Tier 2 Key Man Event, Borrower hires replacements for such
individuals satisfactory to Agent and Required Lenders in their sole discretion,
then such Tier 2 Key Man Event shall be deemed cured.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

 

-79-

 

“Unfunded Pension Liabilities” means the excess of a Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Plan’s
assets, determined in accordance with the assumptions used by the Plan’s
actuaries for funding the Plan pursuant to Section 412 of the Code for the
applicable plan year.

 

“United States” and “U.S.” each means the United States of America.

 

“Valuation Policy” means the written valuation policy of Borrower dated as of
November 1, 2012, in compliance with SEC reporting requirements, as the same may
be amended or modified from time to time in accordance with this Agreement.

 

“Waterfall Event” means the occurrence of any of the following: (i) an Event of
Default under Section 7.1(f) or 7.1(g); (ii)  the election by the Agent, or at
the request of the Required Lenders, to terminate the Term Loan Commitment of
any Lender or to declare all or any portion of the Obligations to be immediately
due and payable, in each case, pursuant to Section 7.2, or (iii) an Event of
Default under Section 7.1(a) as a result of the failure by Borrower to pay in
full all Obligations (other than contingent indemnification obligations to the
extent no claim giving rise thereto has been asserted) on the Maturity Date.

 

“Wholly Owned Subsidiary” means any Subsidiary in which (other than directors’
qualifying shares required by law) one hundred percent (100%) of the Equity
Interests, at the time as of which any determination is being made, is owned,
beneficially and of record, by Borrower, or by one or more of the other Wholly
Owned Subsidiaries of Borrower, or both.

 

“Withdrawal Liabilities” means, as of any determination date, the aggregate
amount of the liabilities, if any, pursuant to Section 4201 of ERISA if the
Controlled Group made a complete withdrawal from all Multiemployer Plans and any
increase in contributions pursuant to Section 4243 of ERISA.

 

“Withholding Agent” means any Loan Party and Agent.

 

11.2.        Other Interpretive Provisions.

 

(a)                Defined Terms. Unless otherwise specified herein or therein,
all terms defined in this Agreement shall have the defined meanings when used in
any certificate or other document made or delivered pursuant hereto. The
meanings of defined terms shall be equally applicable to the singular and plural
forms of the defined terms. Terms (including uncapitalized terms) not otherwise
defined herein and that are defined in the UCC shall have the meanings therein
described.

 

(b)               The Agreement. The words “hereof”, “herein”, “hereunder”, and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement; and
subsection, section, schedule, and exhibit references are to this Agreement
unless otherwise specified. All references herein to schedules shall mean such
schedules as updated from time to time by written notice from Borrower to Agent,
other than Schedule 1.1, which shall be amended, supplemented, or modified in
accordance with Section 9.1.

 

-80-

 

(c)                Certain Common Terms. The term “documents” includes any and
all instruments, documents, agreements, certificates, indentures, notices and
other writings, however evidenced. The term “including” is not limiting and
means “including without limitation.”

 

(d)               Performance; Time. Whenever any performance obligation
hereunder (other than a payment obligation) shall be stated to be due or
required to be satisfied on a day other than a Business Day, such performance
shall be made or satisfied on the next succeeding Business Day. In the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including”; the words “to” and “until” each mean
“to but excluding”, and the word “through” means “to and including.” If any
provision of this Agreement refers to any action taken or to be taken by any
Person, or which such Person is prohibited from taking, such provision shall be
interpreted to encompass any and all means, direct or indirect, of taking, or
not taking, such action.

 

(e)                Contracts. Unless otherwise expressly provided herein,
references to agreements and other contractual instruments, including this
Agreement and the other Loan Documents, shall be deemed to include all
subsequent amendments, thereto, restatements and substitutions, thereof and
other modifications and supplements thereto which are in effect from time to
time, but only to the extent such amendments and other modifications are not
prohibited by the terms of any Loan Document.

 

(f)                Laws. References to any statute or regulation are to be
construed as including all statutory and regulatory provisions consolidating,
amending, replacing, supplementing, or interpreting the statute or regulation.

 

11.3.        Accounting Principles.

 

(a)                Unless the context otherwise clearly requires, all accounting
terms not expressly defined herein shall be construed, and all financial
computations required under this Agreement shall be made, in accordance with
GAAP, consistently applied.

 

(b)               References herein to “fiscal year”, “fiscal quarter”, and
“fiscal month” refer to such fiscal periods of Borrower.

 

(c)                If any change in GAAP results in a change in the calculation
of the financial covenants or interpretation of related provisions of this
Agreement or any other Loan Document, then Borrower, Agent and the Lenders agree
to amend such provisions of this Agreement so as to equitably reflect such
changes in GAAP with the desired result that the criteria for evaluating
Borrower’s financial condition shall be the same after such change in GAAP as if
such change had not been made, provided that, notwithstanding any other
provision of this Agreement, the Required Lenders’ agreement to any amendment of
such provisions shall be sufficient to bind all Lenders; and, provided further,
until such time as the financial covenants and the related provisions of this
Agreement have been amended in accordance with the terms of this Section
11.3(c), the calculations of financial covenants and the interpretation of any
provisions shall be calculated and interpreted in accordance with GAAP as in
effect immediately prior to such change in GAAP. Notwithstanding any other
provision contained herein, all financial statements delivered hereunder shall
be prepared, all terms of an accounting or financial

 

-81-

 

nature used herein shall be construed, and all computations of amounts and
ratios referred to in Article V and Article VI shall be made, without giving
effect to (i) any election under Statement of Financial Accounting Standards
141r and Accounting Standards Codification 825-10 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of any Loan Party or any Subsidiary of any Loan Party at
“fair value” or (ii) any change in GAAP that treats leases that would be
classified as operating leases under GAAP as it exists on the Closing Date as
capitalized leases.

 

[Balance of page intentionally left blank; signature page follows]

 

-82-

 

IN WITNESS WHEREOF, Borrower has caused this Agreement to be duly executed and
delivered by its duly authorized officer as of the day and year first above
written.

 

 

BORROWER:

 

HARRIS & HARRIS GROUP, INC.


By: /s/ Daniel B. Wolfe
Name: Daniel B. Wolfe
Title: President

 

 

 

Address for notices for Borrower:

1450 Broadway, 24th Floor
New York, NY  10018
Attn:  Daniel Wolfe

 



[Signature Page to Credit Agreement]



 

-83-

 

IN WITNESS WHEREOF, Agent and the undersigned Lenders have caused this Agreement
to be duly executed and delivered by their duly authorized officers as of the
day and year first above written.

 

ORIX CORPORATE CAPITAL INC.,
as Agent and as a Lender


By: /s/ Christopher L. Smith    
Name:  Christopher L. Smith
Title: Senior Managing Director

 

Address for notices:

1717 Main Street, Suite 1100
Dallas, TX  75201
Attn:  Portfolio Manager
General Counsel
Operations Manager
Facsimile:  (469) 385-1374

 

Address for payments and wire instructions:







[Signature Page to Credit Agreement]



-84-

 

Schedule 1.1

Term Loan Commitments

 

 

ORIX Corporate Capital Inc. $20,000,000

 

-85-

 

Annex I

Net Asset Value Definitions

 

“Direct Portfolio Company Investment” means, an Investment in the form of (i)
Equity Interests (including a participation in an Equity Interest made in
connection with a loan or loan participation) in Portfolio Companies owned
directly by Borrower or (ii) Indebtedness owed by a Portfolio Company to
Borrower, including participations in loans to a Portfolio Company.

 

“Eligible Assets” means, at any time, without duplication, the sum of the
reported fair market value of:

 

(I)100% of the amount of:

 

(A)cash,

 

(B)Cash Equivalents,

 

(C)Direct Portfolio Company Investments, and

 

(D)           accounts receivable arising from the sale of Direct Portfolio
Company Investments which are outstanding less than thirty (30) days; provided
the Borrower has provided Agent basic financial information related to the
obligor of each such account receivable and the Agent has not raised a
reasonable objection related to the obligor’s ability to pay such account
receivable within the applicable thirty (30) day period,

 

which are, in each case, (a) shown on the balance sheet of Borrower in
accordance with GAAP and (b) Unrestricted Assets; provided, however, solely for
the purpose of calculating Eligible Assets, the aggregate value of Investments
and accounts receivable contemplated by (I)(D) above in any single Portfolio
Company included in the calculation of the amount of this clause (I) shall not
exceed 20% of the aggregate value of all Eligible Assets, plus

 

(II)           25% of Investments in Specified Fund Entities (but not SBICs)
which are Unrestricted Assets that are not Portfolio Companies or Loan Parties,
plus

 

(III)         25% of assets that would be eligible under clause (I) except that
such assets are not Unrestricted Assets; provided, however, solely for the
purpose of calculating Eligible Assets, the aggregate value of all assets
included in the calculation of the amount of this clause (III) shall not exceed
20% of the aggregate value of clause (I), plus

 

(IV)         100% of milestone or earnout payments, purchase price adjustments,
amounts held back in reserve for customary indemnity claims related to asset
sales and the carrying value of fixed assets which are, in each case, (a) shown
on the balance sheet of Borrower in accordance with GAAP and (b) Unrestricted
Assets; provided, however, solely for the purpose of calculating Eligible
Assets, the aggregate value of all assets included in the calculation of the
combined amount of this clause (IV) and clause (V) below shall not exceed 5% of
the aggregate value of all Eligible Assets represented by clause (I) and clause
(III) combined; plus

 

-86-

 

(V)           25% of assets that would be eligible under clause (IV) except that
such assets are not Unrestricted Assets; provided, however, solely for the
purpose of calculating Eligible Assets, the aggregate value of all assets
included in the calculation of the combined amount of this clause (V) and clause
(IV) shall not exceed 5% of the aggregate value of all Eligible Assets
represented by clause (I) and clause (III) combined.

 

For clarity, any Investments in Specified Fund Entities that incur Indebtedness
secured by the assets of such Specified Fund Entities, for example, SBICs, are
not considered Eligible Assets for the calculation of Net Asset Value.

 

“Net Asset Value” means (a) Borrower’s Eligible Assets calculated in a manner
consistent with the Valuation Policy, minus (b) Borrower’s Liabilities shown on
the balance sheet of Borrower in accordance with GAAP, provided that the value
of the Liability for any written call option shall be the greater of:

 

(i)the value of any such written call option as of the date of the calculation
of Net Asset Value; or

 

(ii)the difference between the (A) the Closing Price of any publicly-traded
securities of Portfolio Companies covered by such written call option as of the
date of the calculation of Net Asset Value and (B) the strike price of such call
option.

 

“Unrestricted Assets” means assets of the Borrower with respect to which, in the
opinion of Agent, in its Permitted Discretion:

 

(a)are subject to a first priority, perfected security interest in favor of
Agent,

 

(b)except as may be required in connection with (i) laws affecting the offering
and sale of such assets generally or (ii) the UCC, with respect to which no
consent, approval, authorization, or other order or other action by, and no
notice to or filing with, any Governmental Authority or any other Person which
has not yet been obtained or made is required either:

 

(A)for the pledge of such asset by Borrower to Agent pursuant to the Loan
Documents or

 

(B)for the exercise by Agent of the rights in respect of such assets provided
for in, or the remedies in respect of the assets pursuant to, the Loan
Documents; and

 

(c)the Borrower has furnished to the Agent Organizational Documents, due
diligence, other documents, and information relating to such assets evidencing
that such asset is eligible under this definition and as the Agent may otherwise
reasonably request, each in form and substance satisfactory to the Agent in its
Permitted Discretion.

 

Notwithstanding the forgoing, if an Unrestricted Asset that is Margin Stock
owned by any Loan Party is declared to be Excluded Property pursuant to Section
9.1(b), such Margin Stock shall continue to be treated as an Unrestricted Asset
after such declaration.

 

-87-

 

Annex II

Investment Policy

 

Borrower generally makes venture capital investments in assets of
science-enabled companies. Borrower defines venture capital investments as the
money and resources made available to privately held and publicly traded small
businesses that Borrower believes have exceptional growth potential. Borrower
does not limit its investments to any particular industries or categories of
investments enabled by science-related innovations.

 

The following is a summary description of the types of assets in which Borrower
may invest.

 

Equity, Equity-Related Securities and Debt with Equity Features

 

Borrower may invest in equity, equity-related securities and debt with equity
features. These securities include common stock or units, preferred stock or
units, debt instruments convertible into common or preferred stock or units,
limited partnership interests, other beneficial ownership interests and
warrants, options or other rights to acquire or agreements to sell any of the
foregoing.

 

Borrower may utilize instruments such as forward contracts, currency options and
interest rate swaps, caps, collars and floors to seek to hedge against
fluctuations in the relative values of our portfolio positions from changes in
market conditions, currency exchange rates and market interest rates.

 

Borrower may also invest in publicly traded securities of whatever nature. These
investments may be through open-market transactions or through private
placements in publicly traded companies (“PIPEs”).

 

Debt Investments

 

Borrower may hold debt securities, including in privately held and thinly traded
public companies, for income and as a reserve pending more speculative
investments. Debt obligations may include U.S. government and agency securities,
commercial paper, bankers’ acceptances, receivables or other asset-based
financing, notes, bonds, debentures, or other debt obligations of any nature and
repurchase agreements related to these securities. These obligations may have
varying terms with respect to security or credit support, subordination,
purchase price, interest payment and length of time to maturity from private,
public or governmental issuers of any type located anywhere in the world.
Borrower may invest in debt obligations of companies with operating histories
that are unprofitable or marginally profitable, that have negative net worth or
are involved in bankruptcy or reorganization proceedings, or that are start-up
or development-stage small businesses. In addition, Borrower may participate in
the acquisition or divestiture of companies or divisions of companies through
issuance or receipt of debt obligations.

 

Foreign Securities

 

-88-

 

Borrower may make investments in securities of issuers whose principal
operations are conducted outside the United States, and whose earnings and
securities are stated in foreign currency.

 

Intellectual Property

 

Borrower’s form of investment may be:

 

·funding research and development in the development of a technology;

 

·obtaining licensing rights to intellectual property or patents;

 

·acquiring intellectual property or patents; or

 

·forming and funding companies or joint ventures to commercialize further
intellectual property.

 

  

-89-

